EXHIBIT 3
                     Deposition of:
                  Judson Beedy
                 December 17, 2020


                    In the Matter of:

Chisesi, Donna Vs. Hunady, Matthew, et
                   al.




               Veritext Legal Solutions
   877.373.3660 | calendar-al@veritext.com | 800.808.4958
                                                                         Page 1

 1                    IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE SOUTHERN DISTRICT OF ALABAMA
 3                             SOUTHERN DIVISION
 4       ________________________________
 5       DONNA CHISESI, AS INDEPENDENT
 6       ADMINISTRATRIX OF THE ESTATE OF
 7       JONATHAN VICTOR, DECEASED,
 8                    Plaintiff,
 9              v.                                            Case No.
10       MATTHEW HUNADY, IN HIS INDIVIDUAL                    1:19-CV-00221-C
11       CAPACITY, AS A BALDWIN COUNTY,
12       ALABAMA, SHERIFF’S DEPUTY, AND
13       HUEY HOSS MACK, IN HIS INDIVIDUAL
14       CAPACITY, AS THE SHERIFF OF
15       BALDWIN COUNTY, ALABAMA,
16                    Defendants.
17       ________________________________
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     877-373-3660                                                          800.808.4958
                                                                 Page 2

 1                  VIDEOCONFERENCE DEPOSITION OF JUDSON BEEDY
 2       DATE:               Thursday, December 17, 2010
 3       TIME:               11:29 a.m.
 4       LOCATION:           Remote Proceeding
 5                           1502 West Highway 98
 6                           Daphne, Alabama 36526
 7       REPORTED BY:        Anya Javadi, Notary Public
 8       JOB No.:            4380211
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
     877-373-3660                                                  800.808.4958
                                                              Page 3

 1                            A P P E A R A N C E S
 2       ON BEHALF OF PLAINTIFF DONNA CHISESI, AS INDEPENDENT
 3       ADMINISTRATRIX OF THE ESTATE OF JONATHAN VICTOR,
 4       DECEASED:
 5              J. SAMUEL TENENBAUM, ESQUIRE (by videoconference)
 6              Bluhm Legal Clinic, Northwestern University
 7              Pritzker School of Law
 8              750 North Lake Shore Drive, Eighth Floor
 9              Chicago, IL 60611-3069
10              s-tenenbaum@law.northwestern.edu
11
12       ON BEHALF OF DEFENDANTS MATTHEW HUNADY, IN HIS
13       INDIVIDUAL CAPACITY, AS A BALDWIN COUNTY, ALABAMA,
14       SHERIFF’S DEPUTY, AND HUEY HOSS MACK, IN HIS
15       INDIVIDUAL CAPACITY, AS THE SHERIFF OF BALDWIN COUNTY,
16       ALABAMA:
17              J. RANDALL MCNEILL, ESQUIRE (by videoconference)
18              Webb & Eley
19              7475 Halcyon Pointe Drive
20              Montgomery, AL 36117-8053
21              wschaller@webbeley.com
22
23
24
25

                                 Veritext Legal Solutions
     877-373-3660                                               800.808.4958
                                                             Page 4

 1       ALSO PRESENT:
 2              Donna Chisesi, Plaintiff (by videoconference)
 3              Eric Hogrefe, Student (by videoconference)
 4              Ellie Cohen, Student (by videoconference)
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     877-373-3660                                               800.808.4958
                                                            Page 5

 1                                   I N D E X
 2       EXAMINATION:                                        PAGE
 3              By Mr. Tenenbaum                             9
 4              By Mr. McNeill                               55
 5              By Mr. Tenenbaum                             70
 6
 7                               E X H I B I T S
 8       NO.              DESCRIPTION                        PAGE
 9       Exhibit 1        Summary of statement of            57
10                        Donald Wayne Alumbaugh
11
12                           (*Exhibit attached.)
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     877-373-3660                                             800.808.4958
                                                                      Page 6

 1                          P R O C E E D I N G S
 2                        REPORTER:     Good afternoon.       My name is
 3       Anya Javadi; I am the officer assigned by Veritext to
 4       take the Zoom record of this proceeding.            I am a
 5       Notary authorized to take acknowledgements and
 6       administer oaths, and we are now on the record.
 7                        This is the deposition of Jud Beedy
 8       taken in the matter of Donna Chisesi, as independent
 9       administrator of the Estate of Jonathan Victor,
10       deceased, vs. Matthew Hunady, in his individual
11       capacity as a Baldwin County, Alabama, Sheriff’s
12       Deputy, and Huey Hoss Mack, in his individual
13       capacity, as the Sheriff of Baldwin County, Alabama.
14       The -- No. is 1:19-CV-00221-C.          Time -- I’m sorry, are
15       we expecting an Elli Cohen to join us?
16                        MR. MCNEILL:      Yes.      She’s one of my
17       students also.
18                        REPORTER:     Okay.      Letting her in,
19       basically.   Okay.
20                        And the time is 11:29 a.m. on
21       December 17, 2020, at 1502 West Highway 98, Daphne,
22       Alabama 36526.
23                        Due to the pandemic and out of concern
24       for public and participant safety, parties agree that
25       I will swear in the witness remotely outside of his

                               Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                                  Page 7

 1       presence.   Additionally, absent an objection on the
 2       record before the witness is sworn, all parties and
 3       the witness understand and agree that any certified
 4       transcript produced from the recording virtually of
 5       this proceeding:
 6                       - is intended for all uses permitted
 7                       under applicable procedural and
 8                       evidentiary rules and laws in the same
 9                       manner as a deposition recorded by
10                       stenographic means; and
11                       - shall constitute written stipulation
12                       of such.
13                       At this time will everyone appearing
14       remotely please identify yourself for the record.
15                       Mr. Tenenbaum, we'll start with you.
16                       MR. TENENBAUM:         Sam Tenenbaum, counsel
17       for the Plaintiff.
18                       MR. McNEILL:       Randy McNeill, counsel
19       for the Defendants.
20                       MR. BEEDY:      It’s actually Judson,
21       J-U-D-S-O-N, Beedy, B-E-E-D-Y.
22                       REPORTER:      Okay.
23                       MR. BEEDY:      I’m the witness.
24                       REPORTER:      I apologize.      I will make
25       sure --

                               Veritext Legal Solutions
     877-373-3660                                                   800.808.4958
                                                                 Page 8

 1                          MR. BEEDY:     That’s okay.
 2                          REPORTER:     -- I correct that.
 3                          That was everyone who will be speaking
 4       today, correct?
 5                          MR. TENENBAUM:        Correct.
 6                          REPORTER:     Everyone else is appearing.
 7       Okay.      Thank you.
 8                          Hearing no objection, I will now swear
 9       in the witness.
10                          Please raise your right hand and state
11       your name for the record.
12                          MR. BEEDY:     Judson Beedy.
13       WHEREUPON,
14                                JUDSON BEEDY,
15       called as a witness, and having been first duly sworn
16       to tell the truth, the whole truth and nothing but the
17       truth, was examined and testified as follows:
18                          REPORTER:     Thank you.
19                          Counsel, you may proceed.
20                          MR. TENENBAUM:        Randy, usual
21       stipulations?
22                          MR. McNEILL:      Yes.
23                          MR. TENENBAUM:        Okay.
24       //
25       //

                                 Veritext Legal Solutions
     877-373-3660                                                  800.808.4958
                                                                    Page 9

 1                                 EXAMINATION
 2       BY MR. TENENBAUM:
 3              Q   All right.     Is it still Captain Beedy?
 4              A   It is.
 5              Q   All right.     Good.      Could you tell us by whom
 6       you're employed?
 7              A   I'm employed by the City of Daphne at the
 8       police department.
 9              Q   All right.     And you're a captain in the
10       police department?
11              A   I am.
12              Q   All right.     And, generally, what are your
13       duties as a captain in the police department?
14              A   I supervise the patrol and detective
15       division within the department.
16              Q   Okay.    Can you tell us a little about your
17       background, educational and professional?
18              A   I graduated from University of South Alabama
19       with a criminal justice degree.             I went to work for a
20       naval station, Mobile, as a civilian police officer
21       for about nine months, and then I was hired with the
22       City of Daphne in 1994.        I've been here for 26 years.
23                  I rose up through the ranks and now hold the
24       rank of captain.    I have been in the patrol division
25       and the detective division, and I rose through the

                                 Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                                           Page 10

 1       ranks.     I have attended numerous trainings to include
 2       I'm a graduate of the FBI National Academy.                   I
 3       graduated from Force Science Institute on officer-
 4       involved shooting.     I’m also a licensed -- in the
 5       state of Alabama.
 6                          MR. McNEILL:        And we just lost your
 7       video.
 8                          THE WITNESS:        I don't know if it’s my
 9       internet or what.     I will kind of watch that to make
10       sure if it goes off, I'll click it back on.
11                          MR. McNEILL:        Okay.         You came back on.
12       BY MR. TENENBAUM:
13              Q     All right.     Could you describe what the
14       training in officer-involved shootings was.
15              A     Well, Force Science -- are you familiar
16       with the Force Science Institute?
17              Q     No.
18              A     It’s in Chicago.         It is an organization that
19       does scientific research into, basically, actions,
20       reactions, decision making during high-stress
21       situations, which is perfect for shootings or law
22       enforcement shootings.         It’s a week -- it’s a two-
23       week-long course with an exam at the end of it.
24                    I've also been involved -- I've also
25       attended other officer-involved shooting and internal

                                   Veritext Legal Solutions
     877-373-3660                                                             800.808.4958
                                                                     Page 11

 1       investigation classes over my career, especially when
 2       I was a lieutenant over the detective division.               At
 3       that point in time, I was also the supervisor over
 4       internal affairs.
 5              Q   Okay.   You also have a role with the Baldwin
 6       County -- I think it’s called Major Crimes Unit?
 7              A   I used to.     I actually resigned from that
 8       position about a year and a half ago, but at the time
 9       of this incident I was an assistant commander with the
10       Baldwin County Major Crimes Unit.
11              Q   Okay.   And what is that unit?
12              A   It is a collection of experienced
13       investigators within Baldwin County.               Due to several
14       circumstances, which I'll be glad to give you my
15       opinion on those, the sheriff and the chiefs within
16       the county decided that we would -- excuse me -- no
17       longer going to contact the state of Alabama to
18       investigate officer-involved shootings and we were
19       kind of going to kind of do it on a local basis.
20                  So we got some investigators from all or a
21       majority of the cities within Baldwin County.               Any
22       time there was a officer -- custody death --
23              Q   You broke up there for a minute.              Sorry.
24       You're going -- go ahead.
25              A   Hear me now?

                                 Veritext Legal Solutions
     877-373-3660                                                          800.808.4958
                                                                    Page 12

 1              Q      Now we can.
 2              A      Whenever there was officer-involved
 3       shooting, in-custody death or capital murder, you
 4       know, Major Crimes Unit could be activated to
 5       investigate it, which they get a lot of investigators
 6       to one incident very quickly.
 7              Q      And how does it become activated?
 8              A      The chief of police or the sheriff or one of
 9       their designees would contact the commander of the
10       unit.      The commander would decide whether or not it
11       was a viable case for the Major Crimes Unit, and that
12       would be approved by the board.              If the board approved
13       it, we would be activated.
14              Q      Okay.   And in 2017, who was the commander of
15       the unit?
16              A      Captain Steve Arthur with the Baldwin County
17       Sheriff’s Department.
18              Q      And who made up the board in 2017?
19              A      There were, I believe, at the time six
20       chiefs and the sheriff.         Now, I'm not sure off the top
21       of my head because chiefs roll around a lot.
22              Q      Okay.
23              A      So new chiefs all around, so I don't want to
24       give names because I'm not sure I’d get them all
25       right.

                                  Veritext Legal Solutions
     877-373-3660                                                      800.808.4958
                                                                    Page 13

 1              Q   Not a concern.        Just wanted to have a
 2       general idea of how that worked.
 3                  How did you become involved in the Victor
 4       matter?
 5              A   I was contacted by Captain Arthur with the
 6       sheriff department.      I believe I was contacted by
 7       Captain Arthur.    I was contacted by somebody that
 8       there was an investigation.          And at the time, due to
 9       conflict of interest, whatever agency was involved in
10       the incident, they would be excluded from
11       participating in the investigation.
12              Q   All right.     So none of their personnel would
13       be involved in the investigation?
14              A   Not once it got to a point.             This particular
15       case, I know some of the deputies that were on scene
16       began taking witness statements before the Major
17       Crimes Unit got activated and arrived on the scene.
18       But, yes, that was general practice unless we were
19       short of manpower.
20              Q   Okay.   Other than the on-the-scene
21       statements that some of the deputies took, did anybody
22       from the sheriff’s department have any other role in
23       the investigation once you were activated?
24              A   Do you mind if I refer -- I have the case
25       notes here, the case file.

                                 Veritext Legal Solutions
     877-373-3660                                                      800.808.4958
                                                                  Page 14

 1              Q   Go ahead.
 2              A   Do you mind if I refer to that?
 3              A   No.   By the way, you know what?       And that
 4       file has been produced in this case, correct?
 5              A   I don't know.
 6                        MR. McNEILL:       It is correct.   I
 7       produced it, because I got it from you guys, from the
 8       Major Crimes Unit, made it to the SO and I did provide
 9       it.
10                        MR. TENENBAUM:         Right.
11       BY MR. TENENBAUM:
12              Q   Other than the case file, were there any
13       other documents related to the case that are not in
14       the case file?     Let’s put it that way.
15              A   Not that I know of.
16              Q   Okay.    Was there ever a summary report put
17       together of the investigation?
18              A   There, there, there is a summary report of
19       the investigation, yes.
20              Q   And that’s in the case file?
21              A   Yes, sir.
22              Q   Okay.    All right.      Do you remember when you
23       got activated?
24              A   You mean the time of the day or the date?
25              Q   Was it the day of the shooting?        Let’s put

                                Veritext Legal Solutions
     877-373-3660                                                    800.808.4958
                                                             Page 15

 1       it that way.
 2              A    It was.    It was.
 3              Q    And were you put in charge of the
 4       investigation?
 5              A    I was.    I was the supervisor on scene.     The
 6       way it worked was there was a commander, two assistant
 7       commanders.    If the commander was not able to be part
 8       of the investigation, one of the assistant commanders
 9       would take over.
10              Q    All right.
11              A    The assistant commander would assign a case
12       agent, which would be another detective assigned to
13       the scene.    Where the commander would oversee the
14       whole investigation, the case agent would be the one
15       that would be responsible for collecting all the
16       paperwork, evidence-related paperwork, to put a case
17       file together.
18                   So I was supervising -- I was the commander
19       on scene.
20              Q    All right.     And the reason you were the
21       commander is because the sheriff’s department was
22       involved in the shooting?
23              A    Correct.
24              Q    Okay.    And were you able to recover all the
25       body cams?

                                  Veritext Legal Solutions
     877-373-3660                                                 800.808.4958
                                                                Page 16

 1              A   As far as I know, yes.
 2              Q   And would that have been in the case file as
 3       well?
 4              A   I'm not sure.       I mean, I would assume.    I
 5       don't know what you have.         I mean, I have body cam
 6       video -- no, actually, I don’t even know if I have
 7       copies of the videos here.          I think I just have copies
 8       of pictures.    I don't think I have the videos here, so
 9       I don't know what’s been provided to you.
10              Q   Okay.   All right.        Would you describe the
11       steps you took in connection with the investigation?
12              A   Well, it’s probably about a 30-minute drive
13       from our residence, which is where I left from.          So on
14       the way out there -- which, actually, it had shut
15       down, I-10, so it took me a little bit longer to get
16       out there.   I knew I was going to meet a couple crime
17       scene investigators, and I knew I was going to meet at
18       least three or four or five investigators.
19                  So on the way out there I was attempting to
20       contact investigators to get them headed to the scene.
21              Q   Okay.   And how many people did you contact?
22              A   I think we ended up with eight.
23              Q   All right.     Do you have their names?
24              A   Five, six, seven, eight -- nine.         Well, nine
25       including me.

                                 Veritext Legal Solutions
     877-373-3660                                                    800.808.4958
                                                                       Page 17

 1                     I do.   Do you want them?
 2              Q      Sure.
 3              A      Chad Lambert with Gulf Shores Police
 4       Department.
 5              Q      Go ahead.
 6              A      Is anybody writing -- you just want me to
 7       say them?
 8              Q      Yeah, you can say them.             The court reporter
 9       is getting it all down.
10              A      I got you.
11                     Jason Woodruff with Gulf Shores Police
12       Department, Bill Collins with Gulf Shores Police
13       Department, Glenn Hartenstein with Foley Police
14       Department, Rex Bishop with Robertsdale Police
15       Department, Jim Rivers with Daphne Police Department.
16                     Just to let you know, Jim Rivers was our
17       evidence -- over the evidence, the crime scene.
18                     Rob Palmer with Orange Beach Police
19       Department, and Lisa Johnson with Orange Beach Police
20       Department.
21              Q      Okay.   About what time did you arrive on the
22       scene?
23              A      I must have got there about 6:00 or 6:30 in
24       the evening, I think.          Maybe a little bit later than
25       that.      That might have been when it was -- it was

                                    Veritext Legal Solutions
     877-373-3660                                                         800.808.4958
                                                                    Page 18

 1       probably about -- it might have been a little bit
 2       later.     Maybe around 7:00.
 3              Q     All right.
 4              A     We got contacted about 6:00 and it took me a
 5       while to get out there.
 6              Q     All right.     Was Mr. Victor’s body still
 7       there?     Had he been taken to the hospital when you
 8       arrived?
 9              A     He was not there when I arrived.
10              Q     Okay.   What did you do when you arrived?
11              A     I got a briefing on what had happened from
12       Steve Arthur with the sheriff’s department.
13              Q     All right.
14              A     And then I began to make a list of tasks
15       that needed to get accomplished.
16              Q     All right.     What did Mr. Arthur tell you?
17              A     He said that the -- and I'm not sure if it’s
18       -- there was a volunteer fire department that had
19       responded to a single-vehicle accident where somebody
20       was stuck in the ditch.          There was an ambulance -- at
21       least one ambulance on scene.              They attempted to get
22       the subject out of the car.
23                    I'm sorry.     Let me stop my phone.        I didn't
24       know it was still on.         There you go.
25                    They attempted to get him and help him get

                                   Veritext Legal Solutions
     877-373-3660                                                      800.808.4958
                                                                  Page 19

 1       out of the car.    They were not able to.          They noticed
 2       that he had some blood on him and was fidgeting with
 3       something in the front seat of the car, is when they
 4       called the Baldwin County Sheriff’s Department to come
 5       out and assist them.
 6              Q   Okay.   Did you speak to --
 7              A   I apologize.      My audio and video keep going
 8       out, but I will keep trying to turn it back on.
 9              Q   It’s okay.     It’s part of dealing with the
10       technology.   We get it --
11              A   Yes.
12              Q   -- believe me.
13                  Did you speak with Corporal Hunady at that
14       time?
15              A   No, sir.
16              Q   Do you know if anybody took a statement from
17       him at that time?
18              A   I think somebody took a statement from him.
19       We did not take one there at the scene.
20              Q   Okay.   And is his statement in the file?
21              A   I believe there’s an investigator narrative
22       of it in the file.    I don't know -- I don't remember
23       if he did a -- and I can take a few minutes and look
24       if you would like, if he actually did a witness
25       statement or not.

                                 Veritext Legal Solutions
     877-373-3660                                                    800.808.4958
                                                                   Page 20

 1                  I don't see it lumped in with the rest of
 2       the deputies’ statements.
 3              Q   All right.     Do you know if at any time
 4       Corporal Hunady asserted his rights under the Fifth
 5       Amendment?
 6              A   Now that you say that, I'm wondering in this
 7       case if he did.
 8                        MR. McNEILL:        Object to form.
 9                        THE WITNESS:        Sorry?
10       BY MR. TENENBAUM:
11              Q   That’s all right.         Randy made an objection.
12                        MR. TENENBAUM:          He can answer over it,
13       right, Randy?
14                        MR. McNEILL:        Yes, he can answer over
15       the --
16                        THE WITNESS:        I'm not seeing the
17       statement by Officer Hunady, so --
18       BY MR. TENENBAUM:
19              Q   Okay.
20              A   -- I was not expecting that question.           He
21       very well might have invoked his right to --
22              Q   The Baldwin County’s Sheriff’s Department
23       itself conducted an internal affairs investigation.
24       Did you have any communications with them about that?
25              A   No.

                                 Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                              Page 21

 1              Q   Did they ever provide you with their file?
 2              A   No, sir.   And I think you know that Baldwin
 3       County Major Crimes Unit was just there to investigate
 4       whether a crime was committed, not if any internal
 5       violations were done.
 6              Q   Right.   Okay.      Who were they trying to
 7       determine had committed a crime?
 8              A   Whether anybody did.
 9              Q   Was there a determination made as to whether
10       Mr. Victor had committed a crime?
11              A   The case was presented to the Baldwin County
12       grand jury, and they did not return a true bill.
13              Q   And how did --
14              A   I can answer that question --
15              Q   All right.
16              A   -- but there, there was, there was no true
17       bill.
18              Q   Was there a recommendation made by -- you
19       make recommendations?
20              A   I didn't present it to the grand jury, so I
21       don't know if a recommendation was made or not.
22              Q   In your summary report, did you --
23              A   There’s no -- there’s no recommendation in
24       the summary report.      It’s just --
25              Q   So your role is really to put together all

                                 Veritext Legal Solutions
     877-373-3660                                                 800.808.4958
                                                            Page 22

 1       the facts and then you then, what, turn it over to the
 2       district attorney’s office?
 3              A   Correct.
 4              Q   How long did your investigation last for?
 5              A   Oh, well, totally, once you get all the
 6       evidence and forensics and autopsies back, I mean,
 7       it’s three or four months.
 8              Q   Okay.   And you supervised the entire
 9       process, correct?
10              A   Yes, sir.
11              Q   Did you do any investigation of Mr. Victor’s
12       background?
13              A   I didn't personally, but some was done.
14              Q   Did anyone investigate his medical history?
15              A   I think we tried to get some of his medical
16       history.   We got some information, but I don't know
17       that the out-of-state subpoenas were ever complied
18       with.
19              Q   Now, there’s no question that Corporal
20       Hunady -- he was a corporal at the time -- shot
21       Mr. Victor, is there?
22              A   No, sir.
23              Q   Mr. Victor died of the gunshot wounds?
24              A   Yes, sir.
25              Q   Mr. Victor did not have a weapon in his

                                Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                                   Page 23

 1       possession, did he?
 2              A   He did not have a firearm, yes, sir.
 3              Q   Have any other kind of weapon?
 4              A   Not that you would consider a typical
 5       weapon.
 6              Q   How about an atypical weapon?
 7              A   Well, I mean, scissors and hammers and all
 8       that kind of stuff.      So there was a lot of stuff
 9       recovered from his vehicle, but he did not have what
10       you would typically consider a weapon.
11              Q   Did you recover a hammer?
12              A   No, we did not.
13              Q   Okay.   There was a scissors, right?
14              A   Correct.
15              Q   Was it a pretty small scissors?
16              A   Yes.
17              Q   All right.     It wasn’t a big set of shears or
18       anything like that?
19              A   Correct.
20              Q   Did you find any drugs in the vehicle or on
21       Mr. Victor’s person?
22              A   No, sir.   I question whether on his person
23       because he went to the hospital and we really didn't
24       have time to search his person.             So I will say no
25       because there was no reported that any were found --

                                 Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                          Page 24

 1              Q   Okay.
 2              A   -- but I don't want to say there wasn’t.
 3              Q   Was any alcohol found?
 4              A   No, sir.
 5              Q   The car Mr. Victor was driving was not a
 6       stolen vehicle, was it?
 7              A   No, sir.
 8              Q   At no time did Mr. Victor in fact use a
 9       weapon?
10              A   No, sir.
11              Q   At the time did Mr. Victor have any warrants
12       out for his arrest?
13              A   No, sir.
14              Q   At the time or immediately prior thereto had
15       Mr. Victor committed a crime?
16              A   Not that I'm aware of.
17              Q   Was Mr. Victor fleeing the scene of a crime?
18              A   Not that I'm aware of.
19              Q   Are you aware of him being wanted for any
20       crime?
21              A   No, sir.
22              Q   Did you personally review the videotapes?
23              A   I did.
24              Q   Okay.
25              A   Not all of them but most of them, because a

                               Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                               Page 25

 1       lot of them were with -- the deputies were laying on
 2       the ground and their body camera is right here.         A lot
 3       of it was blackness.
 4              Q   Right.   But you could hear what was said,
 5       right?
 6              A   Yes, sir.
 7              Q   To some extent.        I mean, there may have
 8       been --
 9              A   To some extent.        Sometimes those microphones
10       get muffled, also.
11              Q   All right.     Especially if they're on the
12       ground?
13              A   Yes, sir.
14              Q   All right.     Did you ever hear any of the
15       officers present, including Corporal Hunady, tell
16       Mr. Victor to drop his weapon?
17              A   Yes, sir.
18              Q   Who said that?
19              A   Corporal Hunady said it.
20              Q   He used the term “weapon”?
21              A   I don't know if he used “weapon” or if he
22       said “Drop” -- just “Drop it.”
23              Q   All right.
24              A   I'm not sure off the top of my head the
25       exact verbiage.     But he did try and instruct him to,

                                 Veritext Legal Solutions
     877-373-3660                                                   800.808.4958
                                                                  Page 26

 1       yeah, put it down.
 2              Q   All right.     Can you describe what he wanted
 3       Mr. Victor to drop, as opposed to just saying, “Drop
 4       it”?
 5              A   He did not.      He just said, “Drop it” --
 6              Q   Okay.
 7              A   -- is what I remember.
 8              Q   All right.     Prior to Corporal Hunady firing
 9       his weapon, did he tell Mr. Victor, If you don’t drop
10       it, I'm going to shoot?
11              A   I don't remember that statement.           I don't
12       want to say it didn't happen.
13              Q   Do you know the type of weapon that
14       Corporal Hunady used?
15              A   It was an AR style rifle.
16              Q   All right.
17              A   I don't remember the exact weapon.
18              Q   All right.     Did you yourself take a look at
19       the weapon?
20              A   I did not, actually.           That was our evidence
21       person who was responsible for collecting all the
22       weapons from the deputies at the scene to be given to
23       forensics for examination.
24              Q   Okay.   Do you know if the weapon was what’s
25       known as a smart -- are you familiar with the term

                                 Veritext Legal Solutions
     877-373-3660                                                    800.808.4958
                                                               Page 27

 1       “smart weapon”?
 2              A   No, sir.
 3              Q   It has some kind of computer control in it.
 4              A   I'm familiar -- I have seen some of that
 5       stuff where it’s kind of a safety where a fingerprint
 6       or something has to be established in order for the
 7       weapon to function.      So I'm familiar somewhat with --
 8       if that’s what you're talking about, smart weapons?
 9              Q   Right.
10              A   What was requested?           I'm sorry.
11              Q   Do you know if Mr. Hunady’s weapon was a
12       smart weapon?
13              A   I'm pretty sure it was not.
14              Q   Okay.    Do you know if Corporal Hunady, when
15       he fired -- if the gun was an automatic or if he had
16       to pull the trigger the number of times that he fired?
17              A   I do not believe it was on automatic.
18              Q   Were you able to determine how far
19       Corporal Hunady was from Mr. Victor when he fired his
20       weapon?
21              A   He determined it was between 8 and 10 feet.
22              Q   All right.     Now, did you look into
23       Corporal Hunady’s background?
24              A   What --
25              Q   In terms of his ability with a weapon.

                                 Veritext Legal Solutions
     877-373-3660                                                 800.808.4958
                                                                   Page 28

 1              A   No, sir.   That’s more of an internal thing
 2       than a criminal act.
 3              Q   Did you know that he was on their SWAT team
 4       and was --
 5              A   I did know he was on their SWAT team.
 6              Q   And he was experienced with firearms; in
 7       fact, had been a Top Gun at some point?
 8              Q   I didn't know that, but just because Baldwin
 9       County, the law enforcement, works so closely together
10       we all kind of know each other, so I, I guess I did
11       know those -- I didn't know that he was a marksman or
12       -- I did know he was on the SWAT team.             And typically
13       SWAT operators get a lot more time and practice with
14       weapons.
15              Q   All right.     Now, in terms of training, are
16       officers trained to shoot at a center mass?
17              A   I'm not sure what the Baldwin County
18       Sheriff’s Department trains on.             That is typical of
19       most law enforcement that I've ever come in contact
20       with.
21              Q   All right.
22              A   It’s more of an internal thing than a
23       criminal matter.
24              Q   All right.     Did you ever determine why, from
25       8 to 10 feet, Corporal Hunady was -- didn't hit

                                 Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                            Page 29

 1       Mr. Victor’s center mass but, rather, hit his lower
 2       extremities?
 3              A   No.    Again, that’s not really something we
 4       were responsible for looking into.
 5              Q   What was the condition of the ground when
 6       you got there?     Was it wet, soggy?
 7              A   It was -- of course, we were on the
 8       interstate --
 9              Q   Right.
10              A   -- so by the time I had gotten there, the
11       interstate had dried, the actual asphalt had dried.
12       But, yes, the grass just adjacent to the interstate
13       and the ditch and where the car was, it, it, it -- a
14       large southern afternoon rainstorm had just come
15       through there.
16              Q   All right.     And does that mean that the
17       ground was wet?
18              A   Yes.
19              Q   The ground was --
20              A   It was wet.
21              Q   -- wet?
22              A   Yes.
23              Q   The ground was soggy?
24              A   Yes.    There was water -- standing water in
25       the ditch.

                                 Veritext Legal Solutions
     877-373-3660                                                800.808.4958
                                                               Page 30

 1              Q   Okay.    Was it difficult to walk around in
 2       it?
 3              A   Once you got to the standing water in the
 4       ditch, it was; but, no, prior to that it wasn’t.
 5              Q   Okay.    Did you yourself interview any of the
 6       witnesses?
 7              A   No, sir.
 8              Q   Who was the first witness to say that
 9       Mr. Victor might have a weapon?
10              A   The first one that said it or the first one
11       that -- I guess I don't understand the question.
12       Because we interviewed witnesses as we came across
13       them.
14              Q   Right.
15              A   So the last one that said it might not be
16       the first one that seen it.         So I just want to make
17       sure I answer your question.
18              Q   Let’s go back to first one who claimed they
19       had seen a weapon -- something that might be a weapon.
20              A   No, I think it was pretty much all about the
21       same time as the deputies were trying to get him --
22       well, once he exited the vehicle.
23              Q   Okay.    But --
24              A   I think they were suspicious of it already
25       because they had information that there was blood in

                                Veritext Legal Solutions
     877-373-3660                                                 800.808.4958
                                                                    Page 31

 1       the car --
 2              Q   Right.
 3              A   -- and he was fumbling with something in the
 4       front seat.
 5              Q   Okay.    Prior to him exiting the car, are you
 6       aware of anyone who had said that he had a gun?
 7              A   No, sir.
 8              Q   Did anyone after he exited the vehicle say
 9       that they saw a gun?
10              A   No, sir.
11              Q   Did you review the 9-1-1 tapes?
12              A   I did not personally.
13              Q   All right.     There was a report in those
14       tapes that someone had claimed that there was a weapon
15       prior to him exiting the vehicle.              Were you able to
16       determine who said that, that was the basis of that
17       report?
18              A   No, sir.   I mean, we could have.            I don't
19       remember off the top of my head.             But that closely
20       aligns with, possibly, the fire department or the
21       ambulance that was out there when they saw him
22       fumbling with something.         They could have reported
23       that as a caution to the deputies arriving.
24              Q   Did you hear the portion of the tape where
25       Corporal Hunady stated that Mr. Victor supposedly had

                                 Veritext Legal Solutions
     877-373-3660                                                        800.808.4958
                                                                    Page 32

 1       a weapon?
 2              A    I vaguely remember that part of the tape.            I
 3       think it was more a reference to when he exited the
 4       car he assumed he had a weapon.              So possibly had one,
 5       assumed one; I'm not sure of the exact verbiage off
 6       the top of my head.
 7              Q    Prior to firing his weapon, did you
 8       determine whether Corporal Hunady actually saw a
 9       weapon?
10              A    He did not.
11              Q    There were other deputies there who had
12       their guns drawn, correct?
13              A    Correct.
14              Q    Do you remember how many there were,
15       approximately?
16              A    I can tell you.        I think there was six.
17       One, two, three, four, five, six, seven -- eight.
18              Q    Eight sheriff’s department deputies?
19              A    I believe so, yes.
20              Q    All right.     Can you list their names for me,
21       please?
22              A    Ben Burke -- see who’s on the list -- Daniel
23       Middleton, Nathan Lusk, Zachary Dinkins, Andrew
24       Harvell, Erik Vonbergen, John Gardner, and Stephanie
25       Clinkerton [ph].

                                  Veritext Legal Solutions
     877-373-3660                                                      800.808.4958
                                                                   Page 33

 1              Q     Okay.    Did any of them fire their weapon?
 2              A     No, sir.
 3              Q     Are you aware of any commands they had given
 4       Mr. Victor?
 5              A     I think Corporal Hunady was the one giving
 6       the commands since he was in the position closest to
 7       the vehicle.
 8              Q     Did you examine the vehicle when you were
 9       there?
10              A     I didn't examine it.          I did look into it and
11       briefly looked through it.           I didn't want to mess up
12       the crime scene for my crime scene investigators.
13              Q     Were you able to look into the vehicle?
14              A     I was.
15              Q     Okay.    And you could see what was on the
16       seat?
17              A     Yeah.    Yes.
18              Q     Or the back seat?
19              A     I mean, you could see some of it, and some
20       stuff was covered up.        I didn't go through it, by any
21       means.     So I could see through the windows and see
22       what was -- you know, general condition of the
23       vehicle.
24              Q     Okay.    I just want to go back; I want to
25       clear up one thing.       Who called you and told you you

                                  Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                              Page 34

 1       were going to be in charge of the investigation?
 2              A   I'm, I’m 99 percent sure it was
 3       Captain Arthur with the Baldwin County Sheriff’s
 4       Department.
 5              Q   Okay.   In Mr. Victor’s background, did you
 6       determine whether -- were made aware of any mental
 7       problems that he had had prior to the incident?
 8              A   I was -- I was made aware that there could
 9       have been mental problems in his background and he was
10       possibly not taking his medicine correctly.      But,
11       again, I don't know that we ever got any concrete
12       information to that effect.
13              Q   Who told you that?
14              A   I believe --    we called the sheriff’s
15       department where he lived to try and get someone to
16       notify the family and get in touch with them.      And I
17       believe we heard it from the deputy that was going
18       over there.
19              Q   Okay.   Do you know what kind of medication
20       he was supposedly on?
21              A   No, sir.
22              Q   About how many officer-involved shootings
23       have you been involved in?
24              A   Well, none that I've been involved in --
25              Q   I don’t mean where you shot someone.

                               Veritext Legal Solutions
     877-373-3660                                                800.808.4958
                                                                      Page 35

 1              A   Okay.
 2              Q   I mean that you investigated.
 3              A   I've investigated probably 17 or 18.
 4              Q   Okay.    Were you the first one from the Major
 5       Crimes Unit to arrive on the scene?
 6              A   If I wasn’t the first one, I was the second
 7       one.
 8              Q   Okay.
 9              A   Rex Bishop works for a department that is
10       about 10 minutes from where it happened, and he was
11       one of the investigators on scene.                And he very well
12       could have arrived before -- prior to me.
13              Q   Okay.    Did you have a photographer on the
14       scene?
15              A   Our crime scene person responsible for
16       overseeing the crime scene is our photographer also.
17              Q   Right.   They took a number of photographs
18       and I think we’ve seen those.
19              A   Yes, sir.
20              Q   Did they also do videotapes?
21              A   I don't think they videotaped it.
22              Q   Okay.    What other kind of physical evidence
23       did they accumulate?
24              A   Well, we collected all the weapons that were
25       at the scene.   I know that --

                                Veritext Legal Solutions
     877-373-3660                                                        800.808.4958
                                                                     Page 36

 1              Q    Well, but when you say “all the weapons,”
 2       you mean from all the deputies?
 3              A    Yes, sir.
 4              Q    Okay.
 5              A    We wanted to make sure that -- what weapons
 6       were fired and what weapons weren’t fired.
 7              Q    All right.     And the only one that was fired
 8       was Corporal Hunady’s?
 9              A    Correct.
10              Q    All right.
11              A    Of course, we collected a lot of evidence
12       from the vehicle.
13              Q    Okay.
14              A    We collected a lot of casings from the spent
15       rounds.    You know, we collected body cam video.             So --
16              Q    You got the body cam videos right on the
17       spot?
18              A    Oh, no, sir.      Those have to be taken back to
19       the sheriff’s department where they are downloaded
20       into a computer system, and then we have to retrieve
21       them from that.
22              Q    Okay.
23              A    I thought you meant in general.
24              Q    Oh, no.    No.    Go ahead.         Keep going, though,
25       in general.

                                  Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                                      Page 37

 1              A    Yeah.   We collected numerous amounts of
 2       evidence.
 3              Q    All right.     Do you know who Donald Alumbaugh
 4       is?
 5              A    Not off the top of my head.
 6              Q    He was one of the civilians on the scene.
 7              A    Okay.
 8              Q    Were you made aware that Mr. Alumbaugh had
 9       spoken to Mr. Victor, told him to wrap his bloody
10       hands in his jacket?
11              A    I don't remember that one.              I'm not saying
12       that it didn't happen, but I don't remember that.                I
13       know we collected some video from some civilians that
14       were there, and I know we interviewed, I think, about
15       six or eight cars back from where it happened -- when
16       it happened.
17              Q    Were you able to determine who
18       Corporal Hunady had spoken to when he arrived on the
19       scene?
20              A    No, sir.   Not to say that we couldn't, but,
21       no, I don't remember finding that out.
22              Q    All right.     How about what Corporal Hunady
23       was told when he arrived on the scene?
24              A    I think that came through dispatch, which we
25       have the dispatch calls.          I think they were instructed

                                  Veritext Legal Solutions
     877-373-3660                                                        800.808.4958
                                                                Page 38

 1       to assist the fire department and the ambulance out
 2       there with a single-car vehicle and a person that was
 3       in the vehicle that they couldn't get to respond.
 4              Q   All right.     Aside from dispatch, do you know
 5       what preliminary inquiries Corporal Hunady made when
 6       he arrived on the scene?
 7              A   I don't know that there was necessarily an
 8       inquiry that anybody made.          I think they were pretty
 9       well informed of what they were getting called to.
10       And when they got there, of course, I think they took
11       up positions to assess what was going on.          And I think
12       all of them did that as they were arriving.
13                  I don't think there was, necessarily, a
14       briefing like I would have gotten when I got there.
15              Q   Okay.   Did anyone report that Mr. Victor had
16       discharged a weapon at them?
17              A   No, sir.
18              Q   Did anyone report that Mr. Victor had
19       pointed a weapon at them and threatened them?
20              A   No, not that I'm aware of.
21              Q   Did you hear someone from 911 tell the
22       paramedics to back off and not to call the sheriff’s
23       department because they didn't want to escalate the
24       event?
25              A   I'm not aware of that.

                                 Veritext Legal Solutions
     877-373-3660                                                  800.808.4958
                                                            Page 39

 1              Q   Now, were you made aware that Mr. Victor had
 2       exited on the passenger side?            Right?
 3              A   Yes, sir.
 4              Q   About how deep was the standing water at
 5       that point, if you recall?
 6              A   Once he exited his vehicle, once he stepped
 7       out, it probably got dry pretty quickly because the
 8       ditches are -- as you can see, the ditches are fairly
 9       small, I will say, and his vehicle was in the ditch.
10       So by the time he stepped out of the vehicle he was on
11       the drier ground.
12              Q   It was still wet?
13              A   Oh, yes.
14              Q   And was the ground muddy?
15              A   I wouldn't say muddy.
16              Q   It wasn’t perfectly dry, was it?
17              A   Correct.
18              Q   Now, Corporal Hunady’s body cam, you never
19       see -- from his body cam, you don’t see Mr. Victor
20       exiting the vehicle or approaching Corporal Hunady,
21       correct?
22              A   Not from his body cam --
23              Q   I'm talking about his body cam.
24              A   Because of the way he’s turning, yes.
25              Q   All right.

                                 Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                                 Page 40

 1              A   You did not see Mr. Victor exiting the
 2       vehicle.
 3              Q   That’s because he was behind the fire truck?
 4              A   Correct.
 5              Q   Is that kind of a large, standard size fire
 6       truck?
 7              A   Yes, sir.
 8              Q   If there was a concern about the weapons, do
 9       you know why the paramedics and other personnel
10       were -- from the videos were walking around in the
11       area behind the vehicles?
12              A   I can’t answer for them or what their
13       reaction were at the time.
14              Q   Well, if you wanted to ensure everyone’s
15       safety, would that have been a good way to handle
16       things?
17              A   It could have been, but I think they were
18       also concerned for, for, for the person in the car and
19       they wanted to get to him as quickly as possible.           I
20       don't think there was necessarily concern there was a
21       weapon at that point in time.           I think that was just
22       information they had received and were trying to
23       determine that.
24              Q   Okay.   Aside from the guns, did you also
25       take possession of any other weapons that the other

                                Veritext Legal Solutions
     877-373-3660                                                   800.808.4958
                                                                 Page 41

 1       sheriff’s officers might have had on them, such as
 2       tasers?
 3              A   No, sir.
 4              Q   And was that because there had just been a
 5       shooting and you wanted to just see what happened with
 6       respect to the guns as opposed to any other weapons
 7       they might have?
 8              A   Well, yeah, there was no report of a taser
 9       deployment, there was no report of any kind of less
10       than lethal force deployed at the scene.           So, again,
11       for strictly investigating a criminal matter, it
12       really wasn’t under our responsibility.
13              Q   Were you able to determine if
14       Corporal Hunady ever backed up away from the fire
15       truck?
16              A   I don't believe he ever backed up from the
17       fire truck.   I think once he took his position there,
18       he stayed there.
19              Q   Now, on the autopsy they determined that
20       Mr. Victor had ketamine in his body, correct?
21              A   Correct.
22              Q   All right.     Did you become aware at some
23       point that the paramedics, when they were trying to
24       save his life, had injected him with ketamine?
25              A   I don’t -- I was not aware of that.          My

                                 Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                                    Page 42

 1       understanding was that nobody touched Mr. Victor.             He
 2       would not exit the vehicle or respond to them.
 3              Q   No --
 4              A   It was done in the helicopter on the ride to
 5       the hospital or once he got to the hospital.
 6              Q   What about when he was on the ground?            Would
 7       the paramedics have injected him with ketamine?
 8              A   I, I don't know.         I, I, I don't know that.
 9       I'm not saying they didn't.          But, again, that really
10       wasn’t our responsibility in investigating whether or
11       not a crime was committed.
12              Q   So in trying to determine if a crime was
13       committed, were you mainly focused on whether Corporal
14       Hunady had committed a crime?
15              A   Whether any deputies had used an excessive
16       amount of force, which would constitute a crime.
17              Q   All right.     Do you know if there had been
18       any other accidents near I-10 that day?
19              A   No, I, I don’t know.           I didn't look.   No, I
20       didn't look into that.
21              Q   Have you had any discussions with
22       Mr. McNeill or anyone from his office?
23              A   No, sir.
24              Q   And other than trying to straighten up the
25       court reporter problem yesterday, you haven't had any

                                 Veritext Legal Solutions
     877-373-3660                                                      800.808.4958
                                                                     Page 43

 1       discussions with me, have you?
 2              A      No, I have not.
 3              Q      Did you have any discussions with
 4       Sheriff Mack about your investigation?
 5              A      Yes.
 6              Q      All right.     When was the first of those?
 7              A      Well, he was there that night.
 8              Q      So you talked to him on the scene?
 9              A      I did.
10              Q      All right.     What did you say to him and what
11       did he say to you?
12              A      He -- it was pretty much are you aware of --
13       have you been briefed on the case, and I said, “Yes, I
14       have been.”      And he said, “You are in charge as the
15       commander due to the protocol of the Major Crimes
16       Unit,” and he went about his business and I went about
17       mine.      I did -- I don't know that I actually talked to
18       him.
19                     I did coordinate with their office and get
20       him the copies of the body cam videos and whatnot
21       through the investigation as we needed.               And then, of
22       course, we did notify him at the end of the
23       investigation that the case was going to be turned
24       over to the district attorney’s office.
25              Q      Okay.    Does the major crimes unit have the

                                    Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                            Page 44

 1       option of not bothering to turn it over to the
 2       district attorney after it completes its investigation
 3       or do you always do that?
 4              A   All unintended deaths in the state of
 5       Alabama, by law, have to go to a grand jury.
 6              Q   Right.   And --
 7              A   So, yes, we would have to turn it over.
 8              Q   Okay.    I think you mentioned that there was
 9       a change from having the State do the investigation to
10       having local, you know, authorities form their own
11       group?
12              A   Yes, sir.
13              Q   What was the reason for that change?
14              A   The State is very shorthanded and very --
15       not well funded.    There was a particular -- several
16       years prior to this case there was another officer-
17       involved shooting in this county, and it took the
18       state 18 months to present it to a grand jury.     And it
19       was at that point that, you know, we didn't think that
20       was fair to all parties involved -- the victim, the
21       family, and the law enforcement -- to have a case be
22       extended that long.
23              Q   In your investigation, did any of the
24       persons there -- leave Corporal Hunady aside -- advise
25       your investigators that Mr. Victor had threatened

                                Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                                       Page 45

 1       them?
 2              A     I'm sorry, you confused me on that one.               Did
 3       anybody take him aside and tell --
 4              Q     No, no, no.    No, no, no.            My question is,
 5       did any of the other people who were on the scene --
 6       all right, civilian witnesses, other sheriff’s
 7       officers, EMS people -- say that Mr. Victor had
 8       threatened them?
 9              A     No.
10              Q     You may have answered this.              And nobody said
11       that Mr. Victor had pointed a gun at them, correct?
12              A     Correct.
13              Q     Now, Mr. Victor had acted in an agitated
14       state.     Is that a fair statement?
15              A     I wouldn't say it was unfair.              Confused
16       state at first, maybe.
17              Q     Okay.   Had he barricaded himself in the
18       vehicle?
19              A     What do you mean by “barricaded”?              I mean,
20       he locked himself in and wouldn't answer -- wouldn't
21       answer any of the emergency personnel that were there.
22              Q     He wouldn't open the door to let them help
23       him, right?
24              A     Correct.
25              Q     He didn't come out --

                                 Veritext Legal Solutions
     877-373-3660                                                           800.808.4958
                                                                     Page 46

 1              A   Correct.
 2              Q   -- till later?
 3              A   Yes.
 4              Q   Do you know if anyone told Corporal Hunady
 5       that they were concerned about Mr. Victor’s mental
 6       state?
 7              A   I'm not aware that anybody told him that.
 8              Q   Do you know what steps the sheriff’s
 9       department took to secure the scene to make sure that
10       the people who were there were safe when they arrived?
11              A   No, I don't know what steps they took.               Of
12       course, this is a pretty isolated area.               There’s
13       really nothing out there, so -- besides the people
14       that were, you know, stopped in traffic and the few
15       emergency personnel that were there.               It’s not like
16       there was a lot of people around.
17              Q   Do you know how the vehicle got stopped
18       after it came off the road?         Did it --
19              A   It got stuck in the ditch.
20              Q   It got stuck.      All right.          And I assume it
21       had to be towed out of there?
22              A   Yes, sir.
23              Q   Did you take possession of the vehicle or
24       did someone?     You did.   I mean --
25              A   No.

                                Veritext Legal Solutions
     877-373-3660                                                        800.808.4958
                                                                    Page 47

 1              Q   When I say “you,” I mean your agency.
 2              A   No.   The Baldwin County Major Crimes Unit
 3       took possession of the vehicle.             But my crime scene
 4       investigators were done with the vehicle by the time
 5       it had left there, so we did not keep it for very long
 6       because there was no reason for us to keep that
 7       vehicle for an extended period of time.             We had gotten
 8       all the evidence that we needed from it.
 9              Q   All right.     Are you aware of any training
10       that’s provided with respect to barricaded persons?
11              A   There is a lot of training in law
12       enforcement on barricaded personnel.
13              Q   And how they're supposed to handle it?
14              A   Yes, sir.
15              Q   All right.     And, generally, how are they
16       supposed to deal with a situation where someone’s
17       barricaded?
18              A   Well, the times have changed.            But,
19       typically, you would call some kind of negotiator or
20       somebody to de-escalate the situation and to -- time
21       is on your side if there is no aggressive action.
22              Q   Okay.   And Mr. Victor before he exited the
23       vehicle hadn’t taken -- other than locking himself in
24       and barricaded himself, he hadn’t taken any aggressive
25       action, had he?

                                 Veritext Legal Solutions
     877-373-3660                                                      800.808.4958
                                                                     Page 48

 1              A   Well, it had been reported that there was
 2       blood all over him, so he might have been taking
 3       aggressive action towards himself.
 4              Q   Okay.   Now, you mentioned negotiator.             Did
 5       you determine why a negotiator -- Baldwin County
 6       Sheriff’s Department actually has a negotiations team,
 7       correct?
 8              A   They do.
 9              Q   Did you determine why that team was not
10       called out?
11              A   I did not.     Again, that’s an internal thing
12       that they would have to, really, do.               It really didn't
13       concern whether or not a crime was committed.
14              Q   Do you know if the sheriff’s department
15       receives training -- are you familiar with the concept
16       of suicide by cop?
17              A   I am.
18              Q   And do you know if people in the sheriff’s
19       department receive training in that?
20              A   I don't know what training their officers
21       have been through.    I would be surprised if none of
22       them have been through it, but I don't know of any
23       there that day that have actually been to it.
24              Q   Okay.   Do you remember who determined after
25       the shooting that Mr. Victor in fact did not have a

                                 Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                                 Page 49

 1       weapon?     Who was the first one?
 2              A     I don’t.    I know there was several that went
 3       up to the vehicle and secured the vehicle and started
 4       medical help with the ambulance, the EMS that was
 5       there.     I don't know who actually finally made the
 6       determination that there was no weapon.
 7              Q     Did you have discussions with Ms. Chisesi or
 8       any other members of the family directly?
 9              A     I did not.
10              Q     Do you have a procedure where you provide
11       updates to the family of someone who may have been the
12       victim of an excessive force situation?
13              A     There’s no procedure as in written down on
14       how to handle it.       Every situation is different, every
15       family is different.        So it’s really hard to write a
16       procedure on that because you never know how that’s
17       going to go.
18              Q     Were any updates given to the family?
19              A     I believe -- yeah, I believe the sheriff
20       talked to some family member that evening.           I believe
21       he tried to keep in touch with them until it got to a
22       point where that was -- I don’t want to say
23       confrontational, but not -- no longer friendly.
24              Q     Did you and your agency that was doing its
25       investigation provide updates to the family?

                                   Veritext Legal Solutions
     877-373-3660                                                   800.808.4958
                                                                        Page 50

 1              A   I think we -- I don't think we did.
 2              Q   Why not?
 3              A   Because the sheriff was handling that at the
 4       time.
 5              Q   Was the sheriff at that point in some kind
 6       of conflict situation?
 7              A   I don't believe so because I don't believe
 8       he was necessarily updating the family on the criminal
 9       investigation.     I think he was just trying to keep in
10       touch with them.    If they had any questions, he would
11       try and get them answered for them.               So I don't
12       believe it was a conflict because he had no -- he had
13       no control over what we were doing in the criminal
14       investigation.
15              Q   Right.   And you weren’t giving him updates
16       on your investigation, were you?
17              A   No, sir, not until it was time to be
18       presented to the district attorney’s office for a
19       presentation to the grand jury.
20              Q   And the reason for that, as I understand it,
21       is because his department was involved, right?
22              A   Correct.
23              Q   Okay.    Of all the videos, which one do you
24       believe gives the clearest picture of what happened at
25       the scene?

                                Veritext Legal Solutions
     877-373-3660                                                          800.808.4958
                                                                  Page 51

 1              A   Well, it’s the video from the officer that
 2       was the back of the fire truck.            Now, which one --
 3       which deputy that was, I'm not sure off the top of my
 4       head.
 5              Q   But there aren’t any videos, as I recall --
 6       I’ve looked -- of what happened once Mr. Victor got to
 7       a position where the fire truck was blocking --
 8              A   Correct.
 9              Q   -- him?    Is that right?
10              A   Yes.
11              Q   So there are no videos of the actual
12       shooting, is that correct?
13              A   There is sound.
14              Q   There’s sounds.
15              A   There’s no -- there’s no viewable media
16       where it actually captured that.
17              Q   Was Mr. Victor -- when he exited the
18       vehicle, was he walking toward the Deputy Hunady?
19              A   I don't believe he was initially.           I think
20       he paused for a brief moment and then he began to
21       approach the deputy.
22              Q   In a walk, as opposed to running toward him?
23              A   He, he did not run.          Yes, a walk.
24                         MR. TENENBAUM:        Randy, we’ve been going
25       about an hour.     Can we take a five-minute break?

                                Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                                     Page 52

 1                       MR. McNEILL:         Sure.
 2                       MR. TENENBAUM:           Okay.     And, Anya, could
 3       you set up a breakout room?
 4                       REPORTER:        Yes.     Give me one second.
 5                       We are going off the record at 12:28.
 6                       (Off the record.)
 7                       REPORTER:        Okay.      We are back on the
 8       record at 12:41 p.m.
 9       BY MR. TENENBAUM:
10              Q   Did you determine what Mr. Victor was
11       holding when he exited the vehicle?
12              A   He wasn’t actually holding anything.              He had
13       a black jacket wrapped around his hand.
14              Q   Was he carrying anything else beside having
15       the black jacket wrapped around his hands?
16              A   Not that I remember.
17              Q   Do you recall having any discussions with
18       Jonathan’s father, who was a former police officer
19       with New Orleans Police Department?
20              A   I did not.
21              Q   Do you remember having any discussions with
22       Mr. Chisesi’s attorney, Tim Madden?
23              A   I did not.
24              Q   Now, earlier we discussed suicide by cop.
25       You’ve had training in that?

                                 Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                            Page 53

 1              A   Through the training I've been to, that’s
 2       been a part of it.   I haven't had exclusive training
 3       on that.
 4              Q   All right.     Do you remember, the training
 5       that you have had, what did you learn on how to handle
 6       those situations?
 7              A   Well, I mean --
 8              Q   Oh, first of all, how to identify those
 9       situations?
10              A   Well, unfortunately, some of those
11       situations aren’t identifiable until after the fact.
12       When you have a person that is in a emotional or state
13       where they no longer are able to function as a, you
14       know, normal thinking person, of course, de-escalation
15       is the way to try and approach that situation.      But,
16       unfortunately, we don’t have control over what
17       individuals do.
18              Q   And what steps do you take to de-escalate?
19              A   A lot of talking, a lot of time.
20              Q   Did you ever make a determination about why
21       -- well, let me start over.
22                  Corporal Hunady had a taser with him, right?
23              A   Yes.
24              Q   Did you make any determination about why he
25       didn't use it?

                                 Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                                 Page 54

 1              A   Well, I think -- I, I didn't make a
 2       determination 100 percent.         I think it was that there
 3       was already information that he possibly had a weapon
 4       due to the blood that was in the vehicle and him
 5       fumbling around in the car.         So I think that was the
 6       consideration that all the deputies on the team took
 7       into account when they acted the way they did.
 8              Q   Was there any evidence that the blood was
 9       caused by a gun?
10              A   No, sir.
11              Q   Anything hear a gunshot go off in the car?
12              A   No, sir.
13              Q   Was the situation ever escalated into a
14       felony stop?
15              A   I believe with Mr. -- I mean, I guess I
16       don't know what you're classifying as a felony stop.
17       When Mr. Victor exited the vehicle and pointed his
18       hands at the deputies, that’s when it became a -- the
19       felony type situation.
20              Q   Did he, in fact, commit a felony?
21              A   No, sir.
22              Q   Captain, I told you I’d get you out of here
23       pretty quickly.
24              A   Yes, sir.
25                       MR. TENENBAUM:          Randy, I think I'm

                                Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                                       Page 55

 1       done.
 2                        MR. McNEILL:        Okay.         I think I have a
 3       few questions.    Sorry, Captain, to hold your lunch up
 4       a little bit longer, but --
 5                        THE WITNESS:        Sure.         That’s okay.
 6                        MR. McNEILL:        I don’t take very long
 7       depositions.
 8                                 EXAMINATION
 9       BY MR. McNEILL:
10              Q   Do you recall -- the radio traffic you said
11       that your office received that the call went out as a
12       1033?
13              A   I don't recall that.
14              Q   If the records reflect that the radio
15       traffic did show that it was a call that was by
16       dispatch as 1033, do you have any reason to dispute
17       it?
18              A   No, sir.
19              Q   For the record, do you know what a 1033 call
20       is?
21              A   You're going to have to refresh me on that
22       because a lot of agencies use different lingo.                 So --
23              Q   All right.
24              A   -- what one agency uses it as a 10 code or a
25       prompt might not be what another agency uses.

                                 Veritext Legal Solutions
     877-373-3660                                                          800.808.4958
                                                              Page 56

 1              Q    There was testimony from Sheriff Mack and
 2       Corporal, now Sergeant, Hunady, that the 1033 meant
 3       that it was a subject with a gun or a weapon.
 4              A    That, that, that’s what we use it as, too.
 5              Q    And, also, they had the double meaning that
 6       to hold all radio traffic until the situation
 7       resolved.    Do you have that same?
 8              A    Correct.   Yes.
 9              Q    Is that done because it’s a tense situation?
10       You obviously just don’t want other people to stop and
11       cover any other further communications?
12              A    Well, yes, you want the people on scene to
13       be the only ones that can communicate at the time.
14              Q    Would you agree with me that a 1033 call is
15       something that is not done every day?
16              A    No, sir.
17              Q    And it does kind of imply a sense of
18       urgency, is that correct?
19              A    That’s exactly what it’s used for.
20              Q    All right.     Well, in this case there was
21       some questions regarding whether anybody said that
22       Mr. Victor had a gun.        Are you aware of the statement
23       that was taken by Donald Wayne Alumbaugh,
24       A-L-U-M-B-A-U-G-H?
25              A    Not off the top of my head, but I can try to

                                  Veritext Legal Solutions
     877-373-3660                                                  800.808.4958
                                                                       Page 57

 1       find it.
 2              Q   Certainly.     This appears to have been a
 3       summary that was done of that statement, and that’s
 4       what I'm going to be reading from and see if you --
 5       with that when I read it.
 6                       MR. TENENBAUM:           Randy, are you going to
 7       make this an exhibit?
 8                       MR. McNEILL:         His statement?
 9                       MR. TENENBAUM:           Yeah.
10                       MR. McNEILL:         Yes, I can.
11                       MR. TENENBAUM:           Okay.
12                       MR. McNEILL:         I guess that would be,
13       for this deposition, Exhibit 1.
14                       MR. TENENBAUM:           Okay.
15                       (Exhibit 1 was marked for
16                       identification.)
17                       MR. TENENBAUM:           What was the name?
18                       MR. McNEILL:         Alumbaugh.         A-L-U-M --
19                       MR. TENENBAUM:           I got it.
20                       MR. McNEILL:         Okay.         Do you have the
21       summary?
22                       MR. TENENBAUM:           I think we're looking
23       at the same thing.
24                       MR. McNEILL:           All right.        Do you have
25       the summary in front of you?           Because a handwritten

                                 Veritext Legal Solutions
     877-373-3660                                                         800.808.4958
                                                                             Page 58

 1       statement that was --
 2                          MR. TENENBAUM:           Prewritten voluntary
 3       statement?
 4                          MR. McNEILL:         Right.         Good.
 5                          MR. TENENBAUM:           In blue ink?
 6                          MR. McNEILL:         It was in blue ink, but
 7       I'm actually looking more at the summary that was
 8       taken with it.
 9                          MR. TENENBAUM:           Okay.       I got you.
10                          MR. McNEILL:         Okay.
11                          MR. TENENBAUM:           It was done by
12       Lieutenant Phillips?
13                          MR. McNEILL:         Right.         That’s it.
14                          MR. TENENBAUM:           Yes.
15       BY MR. McNEILL:
16              Q      All right.     I want to make sure we're on the
17       same page when we're reading here.                    What I show is
18       this.      I want to quote --
19                          MR. McNEILL:         And I will try to read
20       slowly, Anya, because I have a bad habit of talking
21       too fast, and particularly when I read something.
22       Okay?      So I'll try to make a conscious effort.
23       BY MR. McNEILL:
24              Q      Mr. Alumbaugh advised he and his wife, Wendy
25       Kay Alumbaugh, were eastbound on I-10 near the 59 mile

                                    Veritext Legal Solutions
     877-373-3660                                                               800.808.4958
                                                                Page 59

 1       marker and observed a silver BMW SUV in the ditch in
 2       the median that appeared to have crashed.
 3       Mr. Alumbaugh stated he stopped to provide assistance
 4       and as he approached the BMW noticed the driver
 5       appeared unconscious still pressing the gas pedal of
 6       the vehicle and a cigarette still burning in his lap.
 7       Alumbaugh also noticed the driver’s hand was wrapped
 8       in what appeared to be a towel like cloth.
 9       Mr. Alumbaugh advised he yelled at the driver and the
10       driver looked up.   As he approached, Alumbaugh stated
11       the driver rolled up the window and locked the doors
12       to the BMW.   Alumbaugh stated the driver was yelling
13       to get away from his car.      Alumbaugh advised he called
14       emergency personnel and, upon arrival, the fire
15       department again attempted to speak with the driver
16       who refused to get out of the vehicle.          Alumbaugh
17       advised prior to Law Enforcement’s arrival the driver
18       was moving from the front to the rear of the vehicle.
19       He advised when the deputies arrived they attempted
20       numerous times to direct the driver out of the vehicle
21       and to show them his hands.       Alumbaugh stated when the
22       driver did exit the vehicle from the passenger side it
23       appeared he had a gun and was advancing on the
24       deputies.   Alumbaugh advised the deputies told the
25       driver many times to put his hands up and lay on the

                              Veritext Legal Solutions
     877-373-3660                                                    800.808.4958
                                                           Page 60

 1       ground and the subject was then running toward them
 2       making motions like he was shooting when the deputy
 3       shot him.    Alumbaugh advised he was positioned east of
 4       the scene near the front of the ambulance and had a
 5       vivid vantage point of the entire incident.
 6                   Did I read that correctly?
 7              A    Yeah, what I have.
 8              Q    Okay.   Now, from Mr. Alumbaugh, just to make
 9       clear, is that I-10 runs east/west, correct?
10              A    Correct.
11              Q    And the accident occurred in the eastbound
12       lane, so like if you're coming from Mobile going
13       toward Pensacola, correct?
14              A    Correct.
15              Q    And it appears that Mr. Alumbaugh was on the
16       other side of the accident further east from where the
17       BMW is, at least is how I read the position from the
18       statement.
19              A    I think he passed it.
20              Q    Right, that’s what --
21              A    He stopped once he passed it.
22              Q    Okay.   So he did not -- he was not hindered
23       by any view of the fire trucks or any of the emergency
24       personnel because he was down beyond it, correct?
25              A    I don't believe he was, but I think the

                                Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                                  Page 61

 1       ambulance was also east of Mr. Victor’s vehicle.
 2              Q      All right.     And from what you read and from
 3       Mr. Alumbaugh’s statement, in Mr. Alumbaugh’s mind it
 4       appeared that Mr. Victor did have a gun, correct?
 5              A      Well, I think -- and the way I took that
 6       statement just because I've seen the videos, I, I
 7       think he’s saying that because of the stance that
 8       Mr. Victor had and the motions that he was making.
 9       Now, that’s not to say that Mr. Alumbaugh didn't
10       unconsciously or subconsciously see a weapon.            But
11       just the way that Mr. Victor was standing, I could see
12       where someone would say it looked like he had a gun.
13              Q      And Mr. Alumbaugh wasn’t the only person
14       that had that opinion, did they?
15              A      No, sir.
16              Q      I think there was also the -- I never can
17       remember the man’s name.            It just popped out of my
18       head.      The driver of the Reddy truck, ice truck --
19              A      Yes.
20              Q      -- he stated on video that he was thinking
21       it appeared that Mr. Victor had a gun, correct?
22              A      Correct.
23              Q      Are you also familiar with the video?        And
24       you guys have noted it as the Jorge video.            That would
25       be of the Hispanic family that was in the vehicle

                                    Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                           Page 62

 1       basically right in front of the Reddy truck shown on
 2       the videos, correct?
 3              A   Yes.    I believe that’s where there were.
 4              Q   And they had a really good view of the scene
 5       as well, correct?
 6              A   Correct.
 7              Q   It appears that your investigation had the
 8       video translated -- transcribed and translated, is
 9       that correct?
10              A   Correct.
11              Q   And as I read the transcription of it and
12       the translation of it, there were multiple times in
13       this video where -- of the Jorge video -- that the
14       male, the female, and child all believed that
15       Mr. Victor had a gun, correct?
16              A   I didn't actually listen to the translated
17       version of it, but that was my -- that’s what was
18       reported to me, yes.
19              Q   Okay.    And as a matter of fact, the child
20       even said that Mr. Victor was pointing the gun in
21       their direction?
22              A   Yes.
23              Q   Okay.    The questions about whether anybody
24       else took a shot there at the scene, as I recall from
25       the video, wasn’t most of the deputies either on the

                                Veritext Legal Solutions
     877-373-3660                                                800.808.4958
                                                                Page 63

 1       ground or in a position where they really did not
 2       clearly have a good shot?
 3              A   I, I'm looking at the scene in my mind.         Of
 4       all the deputies, Officer -- Corporal Hunady, at the
 5       time, was in the best position to give verbal command
 6       and take control of the scene.          The rest of them were
 7       basically there as backup or safety officers.
 8              Q   And Corporal Hunady, as he was there at the
 9       scene and he was giving out the commands -- that’s
10       what you said, correct?
11              A   Correct.
12              Q   And it also appeared that Mr. Victor was
13       going straight to Corporal Hunady?
14              A   Correct.
15              Q   And from what you remember on the scene
16       would have been that Corporal Hunady had the best
17       angle and view to take the shot?
18              A   Correct.
19              Q   Okay.   The situation there at that scene, if
20       Mr. Victor indeed had a gun, would you agree with me
21       that all the occupants there in the video, in the
22       Jorge video, they were in danger, correct?
23              A   Correct.
24              Q   The Reddy truck driver, he was in danger,
25       correct?

                               Veritext Legal Solutions
     877-373-3660                                                  800.808.4958
                                                             Page 64

 1              A   Correct.
 2              Q   The medical personnel were in danger,
 3       correct?
 4              A   Correct.
 5              Q   Other law enforcement officers were in
 6       danger, correct?
 7              A   Correct.
 8              Q   And certainly Corporal Hunady was in danger,
 9       correct?
10              A   Correct.
11              Q   The body cam of Corporal Hunady, it does not
12       show the actual shooting; but it does kind of give a
13       timeline of what happened, doesn’t it?
14              A   Yes, sir.
15              Q   If I took the notes on this correctly that
16       Corporal Hunady was at the scene -- from the video,
17       from his body cam, when it activates to when he fired
18       the shots, would you agree with me that was 12 minutes
19       and 7 seconds?
20              A   I was going to say about 15 minutes.     I
21       won’t argue with you.      It sounds about right.
22              Q   And would you also agree with me that the
23       entire interaction, once Mr. Victor got out of the
24       vehicle, was just barely over a minute, like a minute
25       and two seconds?

                                Veritext Legal Solutions
     877-373-3660                                                800.808.4958
                                                            Page 65

 1              A   It was very close to a minute, I remember.
 2              Q   Okay.   In that minute, would you agree or
 3       have any reason to dispute that on 14 different
 4       occasions that Corporal Hunady either said, Drop it,
 5       or, Show me your hands?
 6              A   Yes.
 7              Q   I also heard another deputy from another
 8       side also said -- you know, I think he used an
 9       expletive -- to show me your, expletive, hands.     Do
10       you remember that?
11              A   I remember other deputies saying that.    Now,
12       whether it was one or two, I -- once you're trying to
13       bring all those videos together, it’s hard to remember
14       who said what.
15              Q   Sure.   Also, Corporal Hunady said on
16       multiple occasions, “Do not advance,” correct?
17              A   Correct.
18              Q   But Mr. Victor ignored those commands,
19       didn't he?
20              A   Correct.
21              Q   Because he went off the video, was blocked
22       by the fire truck, was because Mr. Victor ignored the
23       commands and continued to advance, didn't he?
24              A   Correct.
25              Q   Would you agree with me that Corporal Hunady

                               Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                                    Page 66

 1       at that moment had just a few seconds to decide what
 2       to do?
 3              A   Well, I mean, like you say, he had 62
 4       seconds.
 5              Q   When he advanced, it was even --
 6              A   That time shrunk as Mr. Victor advanced.
 7              Q   Prior to Mr. Victor advancing, Corporal
 8       Hunady had not fired, had he?
 9              A   Correct.
10              Q   And had shown restraint, hadn’t he?
11              A   Correct.
12              Q   There’s been testimony and questions about
13       Mr. Victor being barricaded in his vehicle.              The fact
14       of the matter is, though, he really end up not being
15       barricaded in the vehicle, was he?
16              A   That’s not a term I would use just because
17       he locked the doors and rolled up the windows.              To me,
18       barricaded would be that you use some other equipment
19       to prevent anybody from getting in.              Now, he basically
20       did lock himself in and rolled up the windows.              So,
21       yes, and then he exited.
22              Q   Wouldn't you say a better description,
23       rather than barricaded, was that he just wasn’t
24       engaging at that time?
25              A   I would say that was a fair description.

                               Veritext Legal Solutions
     877-373-3660                                                      800.808.4958
                                                                          Page 67

 1              Q   Okay.   The questions on whether there was an
 2       attempt to de-escalate -- how long did it take you to
 3       drive over to -- first off, you said from your
 4       residence?
 5              A   It was a good 45 minutes to an hour.                  And
 6       our -- traffic was backed on I-10.                 Normally it
 7       probably would have taken 25, 30 minutes.
 8              Q   Okay.   And do you live in Daphne?
 9              A   I do.
10              Q   And for Sam, who doesn’t know Alabama
11       geography, Daphne is on Mobile Bay, correct?
12              A   Correct.
13              Q   And so that would be what is commonly known
14       as the Eastern Shore, correct?
15              A   Correct.
16              Q   All right.     This accident occurred almost to
17       the Florida line, correct?
18              A   Correct.
19              Q   And it’s on the far eastern side of Baldwin
20       County, correct?
21              A   Correct.
22              Q   And also to help out Sam -- I don't know
23       whether you need this tidbit.            Do you know that
24       Baldwin County is the largest county east of the
25       Mississippi, geographically?

                                 Veritext Legal Solutions
     877-373-3660                                                            800.808.4958
                                                                       Page 68

 1              A    Landmass-wise, yes.
 2              Q    Yeah.   You said normally it would take about
 3       25 to 30 minutes from your residence to get there?
 4              A    Yes, sir.
 5              Q    All right.     This was on a Saturday also,
 6       correct?
 7              A    Correct.
 8              Q    Do you know whether any of the hostage
 9       negotiating team or any type of negotiators were on
10       duty at the sheriff’s office at that time?
11              A    I don't know for sure.            Most of their
12       negotiators are in investigations, which they don’t
13       work on the weekend.
14              Q    So most of them would be a Monday-through-
15       Friday job, correct?
16              A    I'm not sure if there was a trained
17       investigator that might have been transferred back out
18       of the investigative division into the patrol
19       division.    But even then, you're on a one-to-four
20       chance because there’s four shifts -- one shift was
21       obviously working that.         So --
22              Q    Let me ask this question:               Where is the
23       sheriff’s department located?
24              A    Well, the sheriff’s department is in
25       Bay Minette, but they have several satellite

                                  Veritext Legal Solutions
     877-373-3660                                                           800.808.4958
                                                              Page 69

 1       locations.   Their investigative unit works out of
 2       Baldwin, but ...
 3              Q   Where is their headquarters?
 4              A   In Bay Minette.
 5              Q   And Bay Minette is located about how many
 6       minutes from the scene?
 7              A   45.
 8              Q   About 45 minutes.        And that is --
 9              A   On a normal day.
10              Q   On a normal day.
11                  So if I have the math right that it was 12
12       minutes that Corporal Hunady was there versus -- that
13       is a substantial amount shorter than 45 minutes,
14       correct?
15              A   Yes, sir.
16              Q   Was there any way possible for
17       Corporal Hunady to have gathered up and called for
18       hostage negotiators to come to the scene in that
19       amount of time?
20              A   Well, he could have called for them, but
21       they wouldn't have made it.
22              Q   They never would have made it, would they?
23              A   Correct.
24              Q   Are you aware that Mr. Victor had -- the way
25       I best describe it is slash marks on his arm?

                                Veritext Legal Solutions
     877-373-3660                                                800.808.4958
                                                                 Page 70

 1              A   I am.
 2              Q   Would you say that would be consistent with
 3       a suicide attempt?
 4              A   I would.
 5              Q   There have been questions about suicide by
 6       cop and training and how to handle that situation.           In
 7       those situations, on suicide by cop, isn’t it also
 8       possible that -- to make sure that the suicide is
 9       taking place that a person trying to commit suicide
10       would actually fire a weapon or use a weapon onto law
11       enforcement or somebody else?
12              A   I have reviewed cases of that exact thing
13       that happened.
14                        MR. McNEILL:      That’s all I have.
15                               EXAMINATION
16       BY MR. TENENBAUM:
17              Q   And the suicide by cop situation, is the
18       idea to let them commit suicide, or is it to prevent
19       the suicide?
20              A   I think it’s always to prevent the suicide.
21       Unfortunately, people put law -- in that -- in suicide
22       by cop, they put law enforcement in a position where
23       they must act.
24              Q   Okay.   Now, Corporal Hunady is the one who
25       asked Mr. Victor to exit the vehicle and said he was

                               Veritext Legal Solutions
     877-373-3660                                                   800.808.4958
                                                                       Page 71

 1       there to help him, correct?
 2              A   I'm pretty sure he gave a command to exit
 3       the vehicle.   I don't know if he actually said, I’m
 4       here to help you.
 5              Q   If I told you the tape says he said, “I’m
 6       here to help you”?
 7              A   I would agree with that.                I, I wouldn't
 8       disagree with you.
 9              Q   Okay.   Given the situation, is there any
10       reason Corporal Hunady couldn't have waited and called
11       somebody from the negotiating team?
12              A   You could have always waited, but I think
13       with the known particular injuries that Mr. Victor
14       had, I think it was in the -- mind to get to him so
15       the medical personnel could render any aid he needed.
16              Q   All right.     And you get to him by pointing
17       an AR-15 at him?
18              A   I don't know that the AR-15s were pointed
19       until Mr. Victor made the first aggressive move.                   I
20       think they were probably ready for that to happen, but
21       I doubt that -- and I'm pretty sure that the guns were
22       not pointed at Mr. Victor until he made an aggressive
23       move.
24              Q   Now, prior to that time, Mr. Victor hadn't
25       attacked -- before he exited the vehicle, he hadn’t

                                 Veritext Legal Solutions
     877-373-3660                                                           800.808.4958
                                                                   Page 72

 1       attacked anybody, had he?
 2              A    No, sir.
 3              Q    Hadn’t shot anybody?
 4              A    No, sir.
 5              Q    Hadn’t brandished a gun?
 6              A    No, sir.
 7              Q    And, in fact, time is on your side when
 8       you’ve got someone -- I'll use the term “barricaded,”
 9       even if you don’t want to.           If someone is in a
10       barricaded situation, time is actually on your side,
11       isn’t it?
12              A    Well, but when you throw in potential
13       injuries, either due to the wreck or self-inflicted,
14       time becomes a factor.
15              Q    All right.     Well, there’s potential
16       injuries, but while Mr. Victor may have been bleeding,
17       he had been unconscious, right, according to
18       Mr. Alumbaugh?
19              A    According to the witnesses, yes.
20              Q    Do you know if Mr. Alumbaugh spoke to
21       Corporal Hunady and provided information to him?
22              A    I don't think there was a conversation
23       between them.
24              Q    All right.     And, also, are hostages only
25       taken between the hours of nine to five on Monday

                                  Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                               Page 73

 1       through Friday?
 2              A   No.
 3              Q   You can have those situations on weekends,
 4       can’t you?
 5              A   Absolutely, but it just takes time.     And I
 6       get the point you were trying -- I was trying to make,
 7       it takes time to get the correct people in place.
 8              Q   Was Officer Stealman on the scene that
 9       evening?
10              A   I don't believe so, because he is on the
11       Major Crimes Unit and he is an evidence expert.        So we
12       wouldn't have been using him because they were
13       excluded, and I had the liberty with an expert in
14       evidence collection also.
15              Q   Do you know how long it took Corporal Hunady
16       to get to the scene from the time he heard the call?
17              A   I do not.
18              Q   Do you know if there were people around the
19       negotiating team who were actually closer than
20       Corporal Hunady?
21              A   I do not.
22              Q   Now, Mr. McNeill read to you from a summary
23       from Detective Phillips, correct?
24              A   Correct.
25              Q   All right.     Are you aware that in the

                                 Veritext Legal Solutions
     877-373-3660                                                 800.808.4958
                                                                    Page 74

 1       handwritten statement that Mr. Alumbaugh’s wife
 2       prepared -- is there any mention of a weapon in that
 3       statement?
 4              A   Do you want me to review it real quick or
 5       just say I'm not aware of it?
 6              Q   Well, review it real quick.             Does it say
 7       “weapon” in there at all?
 8              A   I do not see a mention of a weapon at all.
 9              Q   And, in fact, Mr. Victor was not armed, was
10       he?
11              A   No.
12              Q   So people who thought he had a weapon were
13       mistaken, correct?
14              A   I, I guess you could put it that way, yes,
15       sir.
16              Q   All right.     And Mr. Victor, at least based
17       on some of the reports that were made, was at least
18       well enough and conscious enough, even if he was
19       bleeding, to tell people to get away, lock his doors,
20       reach into his back seat and take other steps in the
21       vehicle, correct?
22              A   Correct.
23              Q   Okay.   Had the airbag deployed?
24              A   No.
25              Q   So when it got stuck in the ditch, the force

                                 Veritext Legal Solutions
     877-373-3660                                                         800.808.4958
                                                                      Page 75

 1       or the shock hadn’t been enough to deploy the airbag,
 2       correct?
 3              A    Yeah.   He didn't hit anything.
 4              Q    All right.
 5              A    The vehicle was fully functional.              He just,
 6       in a rainstorm, hydroplaned or, or somehow caused him
 7       to leave the road and he got down in the wet, Alabama
 8       red clay, and the ditch is right there.
 9                        MR. TENENBAUM:           Okay.     I have nothing
10       further.
11                        MR. McNEILL:         I have nothing further.
12                        MR. TENENBAUM:           Captain Beedy, you have
13       a choice.    You can either read the deposition and then
14       sign a statement saying that the transcript that Anya
15       has taken is accurate, or you can waive the right to
16       read it and sign it.       And she'll type it up as best
17       she can.
18                        And I know Randy and I -- and we'll
19       have an audio of the recording if either of us think
20       that it’s not accurate.         But it’s really up to you.
21       And I certainly -- there’s not that much of a rush
22       that I don't want to take away from the vacation
23       you're leaving for tomorrow, so ...
24                        MR. MCNEILL:         Oh, you mean, I would
25       have to do it now?

                                  Veritext Legal Solutions
     877-373-3660                                                        800.808.4958
                                                                     Page 76

 1                        MR. TENENBAUM:        No, not now, but -- I
 2       don't know what the timing will be on it, but ...
 3                        THE WITNESS:      Yeah, the problem is I'm
 4       really not supposed to be back in the office till the
 5       2nd.
 6                        MR. TENENBAUM:        All right.       I mean -- I
 7       don't think there would be a rush, so if you’d like to
 8       review it --
 9                        THE WITNESS:      I would like to review
10       it.
11                        MR. TENENBAUM:        Okay.       So signature is
12       not waived.    All right.
13                        REPORTER:     Okay.      And do we want to
14       place any order at this time?
15                        MR. TENENBAUM:        Yeah, I'll order it.
16                        REPORTER:     Okay.
17                        MR. MCNEILL:      Yeah.         Electronic for me.
18                        MR. TENENBAUM:        Me, too.
19                        REPORTER:     Both electronic?
20                        MR. TENENBAUM:        Right.
21                        MR. MCNEILL:      Yes.
22                        REPORTER:     Okay.      All right.      Stand by
23       because I do need to get some spellings from you.               But
24       we are off the record at 1:09 p.m.
25                        (Signature Reserved.)

                               Veritext Legal Solutions
     877-373-3660                                                       800.808.4958
                                                    Page 77

 1                  (Whereupon, at 1:09 p.m., the
 2                  proceeding was concluded.)
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                         Veritext Legal Solutions
     877-373-3660                                      800.808.4958
                                                                   Page 78

 1                      CERTIFICATE OF NOTARY PUBLIC
 2                  I, ANYA JAVADI, the officer before whom the
 3       foregoing proceedings were taken, do hereby certify
 4       that any witness(es) in the foregoing proceedings,
 5       prior to testifying, were duly sworn; that the
 6       proceedings were recorded by me and thereafter reduced
 7       to typewriting by a qualified transcriptionist; that
 8       said digital audio recording of said proceedings are a
 9       true and accurate record to the best of my knowledge,
10       skills, and ability; that I am neither counsel for,
11       related to, nor employed by any of the parties to the
12       action in which this was taken; and, further, that I
13       am not a relative or employee of any counsel or
14       attorney employed by the parties hereto, nor
15       financially or otherwise interested in the outcome of
16       this action.
17
                                                          <%25499,Signature%>
18                                                              ANYA JAVADI
19                                       Notary Public in and for the
20                                                         State of Alabama
21       [X] Review of the transcript was requested.
22
23
24
25

                               Veritext Legal Solutions
     877-373-3660                                                     800.808.4958
                                                                 Page 79

 1                      CERTIFICATE OF TRANSCRIBER
 2                  I, ANNETTE SALVATA, do hereby certify that
 3       this transcript was prepared from the digital audio
 4       recording of the foregoing proceeding, that said
 5       transcript is a true and accurate record of the
 6       proceedings to the best of my knowledge, skills, and
 7       ability; that I am neither counsel for, related to,
 8       nor employed by any of the parties to the action in
 9       which this was taken; and, further, that I am not a
10       relative or employee of any counsel or attorney
11       employed by the parties hereto, nor financially or
12       otherwise interested in the outcome of this action.
13
14
                                                         <%17929,Signature%>
15                                                        ANNETTE SALVATA
16
17
18
19
20
21
22
23
24
25

                              Veritext Legal Solutions
     877-373-3660                                                   800.808.4958
                                                         Page 80

 1       To: J. RANDALL MCNEILL, ESQ.
 2       Re: Signature of Deponent Judson Beedy
 3       Date Errata due back at our offices: 2/6/2021
 4
 5       Greetings:
 6       This deposition has been requested for read and sign by
         the deponent. It is the deponent's responsibility to
 7       review the transcript, noting any changes or corrections
         on the attached PDF Errata. The deponent may fill
 8       out the Errata electronically or print and fill out
         manually.
 9
10       Once the Errata is signed by the deponent and notarized,
         please mail it to the offices of Veritext (below).
11
12       When the signed Errata is returned to us, we will seal
         and forward to the taking attorney to file with the
13       original transcript. We will also send copies of the
         Errata to all ordering parties.
14
15       If the signed Errata is not returned within the time
         above, the original transcript may be filed with the
16       court without the signature of the deponent.
17
18       Please Email the completed errata/witness cert page
         to readandsign@veritext.com
19       or mail to
20       Veritext Production Facility
21       2031 Shady Crest Drive
22       Hoover, AL 35216
23       205-397-2397
24
25

                             Veritext Legal Solutions
     877-373-3660                                           800.808.4958
                                                                 Page 81

 1       ERRATA for ASSIGNMENT #4380211
 2       I, the undersigned, do hereby certify that I have read the
         transcript of my testimony, and that
 3
 4       ___ There are no changes noted.
 5       ___ The following changes are noted:
 6
         Pursuant to Civil Procedure, Rule 30. ALA. CODE § 5-30(e)
 7       (2017). Rule 30(e) states any changes in form or
         substance which you desire to make to your testimony shall
 8       be entered upon the deposition with a statement of the
         reasons given for making them.      To assist you in making any
 9       such corrections, please use the form below.     If additional
         pages are necessary, please furnish same and attach.
10
11       Page _____ Line ______ Change _________________________
12       _______________________________________________________
13       Reason for change _____________________________________
14       Page _____ Line ______ Change _________________________
15       _______________________________________________________
16       Reason for change _____________________________________
17       Page _____ Line ______ Change _________________________
18       _______________________________________________________
19       Reason for change _____________________________________
20       Page _____ Line ______ Change _________________________
21       _______________________________________________________
22       Reason for change _____________________________________
23       Page _____ Line ______ Change _________________________
24
25

                               Veritext Legal Solutions
     877-373-3660                                                  800.808.4958
                                                         Page 82

 1       Page _____ Line ______ Change _________________________
 2       _______________________________________________________
 3       Reason for change _____________________________________
 4       Page _____ Line ______ Change _________________________
 5       _______________________________________________________
 6       Reason for change _____________________________________
 7       Page _____ Line ______ Change _________________________
 8       _______________________________________________________
 9       Reason for change _____________________________________
10       Page _____ Line ______ Change _________________________
11       _______________________________________________________
12       Reason for change _____________________________________
13       Page _____ Line ______ Change _________________________
14       _______________________________________________________
15       Reason for change _____________________________________
16
17
18                       _____________________________________
                               DEPONENT'S SIGNATURE
19
        Sworn to and subscribed before me this ___ day of
20
            _________________, _______.
21
22       __________________________________
23        NOTARY PUBLIC / My Commission Expires:_____________
24
25

                              Veritext Legal Solutions
     877-373-3660                                           800.808.4958
[& - ambulance]                                                                  Page 83

         &                     3             able 15:7,24 19:1      advised 58:24 59:9
& 3:18                30 16:12 67:7 68:3       27:18 31:15 33:13      59:13,17,19,24
                        81:6,7                 37:17 41:13 53:13      60:3
          0
                      35216 80:22            absent 7:1             affairs 11:4 20:23
00221 1:10 6:14                              absolutely 73:5        afternoon 6:2
                      36117-8053 3:20
          1           36526 2:6 6:22         academy 10:2             29:14
1 5:9 57:13,15                               accident 18:19         agencies 55:22
                               4
10 16:15 27:21                                 60:11,16 67:16       agency 13:9 47:1
                      4380211 2:8 81:1       accidents 42:18          49:24 55:24,25
  28:25 35:10 42:18
                      45 67:5 69:7,8,13      accomplished           agent 15:12,14
  55:24 58:25 60:9
  67:6                         5               18:15                aggressive 47:21
100 54:2              5-30 81:6              account 54:7             47:24 48:3 71:19
1033 55:12,16,19      55 5:4                 accumulate 35:23         71:22
  56:2,14             57 5:9                 accurate 75:15,20      agitated 45:13
11:29 2:3 6:20        59 58:25                 78:9 79:5            ago 11:8
12 64:18 69:11                               acknowledgements       agree 6:24 7:3
                               6
12:28 52:5                                     6:5                    56:14 63:20 64:18
                      60611-3069 3:9         act 28:2 70:23           64:22 65:2,25 71:7
12:41 52:8
                      62 66:3                acted 45:13 54:7       ahead 11:24 14:1
14 65:3
                      6:00 17:23 18:4        action 47:21,25          17:5 36:24
15 64:20 71:17
                      6:30 17:23               48:3 78:12,16 79:8   aid 71:15
1502 2:5 6:21
15s 71:18                      7               79:12                airbag 74:23 75:1
17 2:2 6:21 35:3      7 64:19                actions 10:19          al 3:20 80:22
17929 79:14           70 5:5                 activated 12:4,7,13    ala 81:6
18 35:3 44:18         7475 3:19                13:17,23 14:23       alabama 1:2,12,15
1994 9:22             750 3:8                activates 64:17          2:6 3:13,16 6:11,13
1:09 76:24 77:1       7:00 18:2              actual 29:11 51:11       6:22 9:18 10:5
1:19 1:10 6:14                 8               64:12                  11:17 44:5 67:10
                                             additional 81:9          75:7 78:20
          2           8 27:21 28:25
                                             additionally 7:1       alcohol 24:3
2/6/2021 80:3                  9             adjacent 29:12         aligns 31:20
2010 2:2              9 5:3                  administer 6:6         alumbaugh 5:10
2017 12:14,18 81:7    9-1-1 31:11            administrator 6:9        37:3,8 56:23 57:18
2020 6:21             911 38:21              administratrix 1:6       58:24,25 59:3,7,9
2031 80:21            98 2:5 6:21              3:3                    59:10,12,13,16,21
205-397-2397          99 34:2                advance 65:16,23         59:24 60:3,8,15
  80:23                                      advanced 66:5,6          61:9,13 72:18,20
                               a
25 67:7 68:3                                 advancing 59:23        alumbaugh’s 61:3
25499 78:17           a.m. 2:3 6:20
                                               66:7                   61:3 74:1
26 9:22               ability 27:25 78:10
                                             advise 44:24           ambulance 18:20
2nd 76:5                79:7
                                                                      18:21 31:21 38:1

                                Veritext Legal Solutions
877-373-3660                                                                800.808.4958
[ambulance - blocking]                                                              Page 84

   49:4 60:4 61:1        argue 64:21              80:12                  47:24 66:13,15,18
 amendment 20:5          arm 69:25              attorney’s 22:2          66:23 72:8,10
 amount 42:16            armed 74:9               43:24 50:18          based 74:16
   69:13,19              arrest 24:12           atypical 23:6          basically 6:19
 amounts 37:1            arrival 59:14,17       audio 19:7 75:19         10:19 62:1 63:7
 andrew 32:23            arrive 17:21 35:5        78:8 79:3              66:19
 angle 63:17             arrived 13:17 18:8     authorities 44:10      basis 11:19 31:16
 annette 79:2,15           18:9,10 35:12        authorized 6:5         bay 67:11 68:25
 answer 20:12,14           37:18,23 38:6        automatic 27:15,17       69:4,5
   21:14 30:17 40:12       46:10 59:19          autopsies 22:6         beach 17:18,19
   45:20,21              arriving 31:23         autopsy 41:19          beedy 2:1 6:7 7:20
 answered 45:10            38:12                aware 24:16,18,19        7:21,23 8:1,12,12
   50:11                 arthur 12:16 13:5,7      31:6 33:3 34:6,8       8:14 9:3 75:12 80:2
 anya 2:7 6:3 52:2         18:12,16 34:3          37:8 38:20,25 39:1   began 13:16 18:14
   58:20 75:14 78:2      aside 38:4 40:24         41:22,25 43:12         51:20
   78:18                   44:24 45:3             46:7 47:9 56:22      behalf 3:2,12
 anybody 13:21           asked 70:25              69:24 73:25 74:5     believe 12:19 13:6
   17:6 19:16 21:8       asphalt 29:11                    b              19:12,21 27:17
   38:8 45:3 46:7        asserted 20:4                                   32:19 34:14,17
                                                b 5:7 7:21 56:24
   56:21 62:23 66:19     assess 38:11                                    41:16 49:19,19,20
                                                back 10:10,11 19:8
   72:1,3                assign 15:11                                    50:7,7,12,24 51:19
                                                  22:6 30:18 33:18
 apologize 7:24 19:7     assigned 6:3 15:12                              54:15 60:25 62:3
                                                  33:24 36:18 37:15
 appeared 59:2,5,8       assignment 81:1                                 73:10
                                                  38:22 51:2 52:7
   59:23 61:4,21         assist 19:5 38:1                              believed 62:14
                                                  68:17 74:20 76:4
   63:12                   81:8                                        ben 32:22
                                                  80:3
 appearing 7:13 8:6      assistance 59:3                               best 63:5,16 69:25
                                                backed 41:14,16
 appears 57:2 60:15      assistant 11:9 15:6                             75:16 78:9 79:6
                                                  67:6
   62:7                    15:8,11                                     better 66:22
                                                background 9:17
 applicable 7:7          assume 16:4 46:20                             beyond 60:24
                                                  22:12 27:23 34:5,9
 approach 51:21          assumed 32:4,5                                big 23:17
                                                backup 63:7
   53:15                 attach 81:9                                   bill 17:12 21:12,17
                                                bad 58:20
 approached 59:4         attached 5:12 80:7                            bishop 17:14 35:9
                                                baldwin 1:11,15
   59:10                 attacked 71:25                                bit 16:15 17:24
                                                  3:13,15 6:11,13
 approaching 39:20         72:1                                          18:1 55:4
                                                  11:5,10,13,21
 approved 12:12,12       attempt 67:2 70:3                             black 52:13,15
                                                  12:16 19:4 20:22
 approximately           attempted 18:21,25                            blackness 25:3
                                                  21:2,11 28:8,17
   32:15                   59:15,19                                    bleeding 72:16
                                                  34:3 47:2 48:5
 ar 26:15 71:17,18       attempting 16:19                                74:19
                                                  67:19,24 69:2
 area 40:11 46:12        attended 10:1,25                              blocked 65:21
                                                barely 64:24
 aren’t 51:5 53:11       attorney 44:2                                 blocking 51:7
                                                barricaded 45:17
                           52:22 78:14 79:10
                                                  45:19 47:10,12,17
                                   Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[blood - computer]                                                               Page 85

 blood 19:2 30:25       camera 25:2              81:19,20,22,23      cloth 59:8
   48:2 54:4,8          cams 15:25               82:1,3,4,6,7,9,10   code 55:24 81:6
 bloody 37:9            can’t 40:12 73:4         82:12,13,15         cohen 4:4 6:15
 blue 58:5,6            capacity 1:11,14       changed 47:18         collected 35:24
 bluhm 3:6                3:13,15 6:11,13      changes 80:7 81:4       36:11,14,15 37:1
 bmw 59:1,4,12          capital 12:3             81:5,7                37:13
   60:17                captain 9:3,9,13,24    charge 15:3 34:1      collecting 15:15
 board 12:12,12,18        12:16 13:5,7 34:3      43:14                 26:21
 body 15:25 16:5          54:22 55:3 75:12     chicago 3:9 10:18     collection 11:12
   18:6 25:2 36:15,16   captured 51:16         chief 12:8              73:14
   39:18,19,22,23       car 18:22 19:1,3       chiefs 11:15 12:20    collins 17:12
   41:20 43:20 64:11      24:5 29:13 31:1,5      12:21,23            come 19:4 28:19
   64:17                  32:4 38:2 40:18      child 62:14,19          29:14 45:25 69:18
 bothering 44:1           54:5,11 59:13        chisesi 1:5 3:2 4:2   coming 60:12
 brandished 72:5        career 11:1              6:8 49:7            command 63:5
 break 51:25            carrying 52:14         chisesi’s 52:22         71:2
 breakout 52:3          cars 37:15             choice 75:13          commander 11:9
 brief 51:20            case 1:9 12:11         cigarette 59:6          12:9,10,14 15:6,7
 briefed 43:13            13:15,24,25 14:4     circumstances           15:11,13,18,21
 briefing 18:11           14:12,13,14,20         11:14                 43:15
   38:14                  15:11,14,16 16:2     cities 11:21          commanders 15:7
 briefly 33:11            20:7 21:11 43:13     city 9:7,22             15:8
 bring 65:13              43:23 44:16,21       civil 81:6            commands 33:3,6
 broke 11:23              56:20                civilian 9:20 45:6      63:9 65:18,23
 burke 32:22            cases 70:12            civilians 37:6,13     commission 82:23
 burning 59:6           casings 36:14          claimed 30:18         commit 54:20 70:9
 business 43:16         caused 54:9 75:6         31:14                 70:18
           c            caution 31:23          classes 11:1          committed 21:4,7
                        center 28:16 29:1      classifying 54:16       21:10 24:15 42:11
 c 1:10 3:1 6:1,14
                        cert 80:18             clay 75:8               42:13,14 48:13
 call 38:22 47:19
                        certainly 57:2 64:8    clear 33:25 60:9      commonly 67:13
   55:11,15,19 56:14
                          75:21                clearest 50:24        communicate
   73:16
                        certificate 78:1       clearly 63:2            56:13
 called 8:15 11:6
                          79:1                 click 10:10           communications
   19:4 33:25 34:14
                        certified 7:3          clinic 3:6              20:24 56:11
   38:9 48:10 59:13
                        certify 78:3 79:2      clinkerton 32:25      completed 80:18
   69:17,20 71:10
                          81:2                 close 65:1            completes 44:2
 calls 37:25
                        chad 17:3              closely 28:9 31:19    complied 22:17
 cam 16:5 36:15,16
                        chance 68:20           closer 73:19          computer 27:3
   39:18,19,22,23
                        change 44:9,13         closest 33:6            36:20
   43:20 64:11,17
                          81:11,13,14,16,17

                                  Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[concept - depositions]                                                               Page 86

 concept 48:15              36:8 37:18,22 38:5      47:2 48:5 67:20,24   de 47:20 53:14,18
 concern 6:23 13:1          39:18,20 41:14          67:24                  67:2
   40:8,20 48:13            42:13 44:24 46:4      county’s 20:22         deal 47:16
 concerned 40:18            53:22 56:2 63:4,8     couple 16:16           dealing 19:9
   46:5                     63:13,16 64:8,11      course 10:23 29:7      death 11:22 12:3
 concluded 77:2             64:16 65:4,15,25        36:11 38:10 43:22    deaths 44:4
 concrete 34:11             66:7 69:12,17           46:12 53:14          deceased 1:7 3:4
 condition 29:5             70:24 71:10 72:21     court 1:1 17:8           6:10
   33:22                    73:15,20                42:25 80:16          december 2:2 6:21
 conducted 20:23          correct 8:2,4,5 14:4    cover 56:11            decide 12:10 66:1
 conflict 13:9 50:6         14:6 15:23 22:3,9     covered 33:20          decided 11:16
   50:12                    23:14,19 32:12,13     crashed 59:2           decision 10:20
 confrontational            36:9 39:17,21 40:4    crest 80:21            deep 39:4
   49:23                    41:20,21 45:11,12     crime 16:16 17:17      defendants 1:16
 confused 45:2,15           45:24 46:1 48:7         21:4,7,10 24:15,17     3:12 7:19
 connection 16:11           50:22 51:8,12 56:8      24:20 33:12,12       degree 9:19
 conscious 58:22            56:18 60:9,10,13        35:15,16 42:11,12    department 9:8,10
   74:18                    60:14,24 61:4,21        42:14,16 47:3          9:13,15 12:17 13:6
 consider 23:4,10           61:22 62:2,5,6,9,10     48:13                  13:22 15:21 17:4
 consideration 54:6         62:15 63:10,11,14     crimes 11:6,10 12:4      17:12,13,14,15,15
 consistent 70:2            63:18,22,23,25          12:11 13:17 14:8       17:19,20 18:12,18
 constitute 7:11            64:1,3,4,6,7,9,10       21:3 35:5 43:15,25     19:4 20:22 28:18
   42:16                    65:16,17,20,24          47:2 73:11             31:20 32:18 34:4
 contact 11:17 12:9         66:9,11 67:11,12      criminal 9:19 28:2       34:15 35:9 36:19
   16:20,21 28:19           67:14,15,17,18,20       28:23 41:11 50:8       38:1,23 46:9 48:6
 contacted 13:5,6,7         67:21 68:6,7,15         50:13                  48:14,19 50:21
   18:4                     69:14,23 71:1 73:7    custody 11:22 12:3       52:19 59:15 68:23
 continued 65:23            73:23,24 74:13,21     cv 1:10 6:14             68:24
 control 27:3 50:13         74:22 75:2                       d           deploy 75:1
   53:16 63:6             corrections 80:7                               deployed 41:10
                                                  d 5:1 6:1 7:21,21
 conversation 72:22         81:9                                           74:23
                                                  danger 63:22,24
 coordinate 43:19         correctly 34:10                                deployment 41:9
                                                    64:2,6,8
 cop 48:16 52:24            60:6 64:15                                   deponent 80:2,6,7
                                                  daniel 32:22
   70:6,7,17,22           counsel 7:16,18                                  80:10,16
                                                  daphne 2:6 6:21
 copies 16:7,7 43:20        8:19 78:10,13 79:7                           deponent's 80:6
                                                    9:7,22 17:15 67:8
   80:13                    79:10                                          82:18
                                                    67:11
 corporal 19:13           county 1:11,15                                 deposition 2:1 6:7
                                                  date 2:2 14:24 80:3
   20:4 22:19,20            3:13,15 6:11,13                                7:9 57:13 75:13
                                                  day 14:24,25 42:18
   25:15,19 26:8,14         11:6,10,13,16,21                               80:6 81:8
                                                    48:23 56:15 69:9
   27:14,19,23 28:25        12:16 19:4 21:3,11                           depositions 55:7
                                                    69:10 82:19
   31:25 32:8 33:5          28:9,17 34:3 44:17

                                     Veritext Legal Solutions
 877-373-3660                                                                    800.808.4958
[deputies - evidence]                                                            Page 87

 deputies 13:15,21        52:21                driver’s 59:7         employee 78:13
   25:1 26:22 30:21     dispatch 37:24,25      driving 24:5            79:10
   31:23 32:11,18         38:4 55:16           drop 25:16,22,22      ems 45:7 49:4
   36:2 42:15 54:6,18   dispute 55:16 65:3       26:3,3,5,9 65:4     ended 16:22
   59:19,24,24 62:25    district 1:1,2 22:2    drugs 23:20           enforcement 10:22
   63:4 65:11             43:24 44:2 50:18     dry 39:7,16             28:9,19 44:21
 deputies’ 20:2         ditch 18:20 29:13      due 6:23 11:13 13:8     47:12 64:5 70:11
 deputy 1:12 3:14         29:25 30:4 39:9        43:15 54:4 72:13      70:22
   6:12 34:17 51:3,18     46:19 59:1 74:25       80:3                enforcement’s
   51:21 60:2 65:7        75:8                 duly 8:15 78:5          59:17
 describe 10:13         ditches 39:8,8         duties 9:13           engaging 66:24
   16:10 26:2 69:25     division 1:3 9:15,24   duty 68:10            ensure 40:14
 description 5:8          9:25 11:2 68:18,19             e           entered 81:8
   66:22,25             documents 14:13                              entire 22:8 60:5
                                               e 3:1,1 5:1,7 6:1,1
 designees 12:9         doesn’t 64:13                                  64:23
                                                 7:21,21 81:6,7
 desire 81:7              67:10                                      equipment 66:18
                                               earlier 52:24
 detective 9:14,25      doing 49:24 50:13                            eric 4:3
                                               east 60:3,9,16 61:1
   11:2 15:12 73:23     donald 5:10 37:3                             erik 32:24
                                                 67:24
 determination 21:9       56:23                                      errata 80:3,7,8,10
                                               eastbound 58:25
   49:6 53:20,24 54:2   donna 1:5 3:2 4:2                              80:12,13,15,18
                                                 60:11
 determine 21:7           6:8                                          81:1
                                               eastern 67:14,19
   27:18 28:24 31:16    don’t 16:6 26:9                              es 78:4
                                               educational 9:17
   32:8 34:6 37:17        34:25 39:19 41:25                          escalate 38:23
                                               effect 34:12
   40:23 41:13 42:12      42:19 49:2,22                                47:20 53:18 67:2
                                               effort 58:22
   48:5,9 52:10           53:16 55:6 56:10                           escalated 54:13
                                               eight 16:22,24
 determined 27:21         68:12 72:9                                 escalation 53:14
                                                 32:17,18 37:15
   41:19 48:24          door 45:22                                   especially 11:1
                                               eighth 3:8
 died 22:23             doors 59:11 66:17                              25:11
                                               either 62:25 65:4
 different 49:14,15       74:19                                      esq 80:1
                                                 72:13 75:13,19
   55:22 65:3           double 56:5                                  esquire 3:5,17
                                               electronic 76:17,19
 difficult 30:1         doubt 71:21                                  established 27:6
                                               electronically 80:8
 digital 78:8 79:3      downloaded 36:19                             estate 1:6 3:3 6:9
                                               eley 3:18
 dinkins 32:23          drawn 32:12                                  evening 17:24
                                               elli 6:15
 direct 59:20           dried 29:11,11                                 49:20 73:9
                                               ellie 4:4
 direction 62:21        drier 39:11                                  event 38:24
                                               email 80:18
 directly 49:8          drive 3:8,19 16:12                           everyone’s 40:14
                                               emergency 45:21
 disagree 71:8            67:3 80:21                                 evidence 15:16
                                                 46:15 59:14 60:23
 discharged 38:16       driver 59:4,9,10,11                            17:17,17 22:6
                                               emotional 53:12
 discussed 52:24          59:12,15,17,20,22                            26:20 35:22 36:11
                                               employed 9:6,7
 discussions 42:21        59:25 61:18 63:24                            37:2 47:8 54:8
                                                 78:11,14 79:8,11
   43:1,3 49:7 52:17                                                   73:11,14

                                  Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[evidentiary - going]                                                               Page 88

 evidentiary 7:8           62:19 66:13 72:7     firearm 23:2            function 27:7 53:13
 exact 25:25 26:17         74:9                 firearms 28:6           functional 75:5
   32:5 70:12           factor 72:14            fired 27:15,16,19       funded 44:15
 exactly 56:19          facts 22:1                36:6,6,7 64:17 66:8   furnish 81:9
 exam 10:23             fair 44:20 45:14        firing 26:8 32:7        further 56:11
 examination 5:2           66:25                first 8:15 30:8,10        60:16 75:10,11
   9:1 26:23 55:8       fairly 39:8               30:10,16,18 35:4,6      78:12 79:9
   70:15                familiar 10:15            43:6 45:16 49:1                 g
 examine 33:8,10           26:25 27:4,7 48:15     53:8 67:3 71:19
                                                                        g 6:1 56:24
 examined 8:17             61:23                five 16:18,24 32:17
                                                                        gardner 32:24
 excessive 42:15        family 34:16 44:21        51:25 72:25
                                                                        gas 59:5
   49:12                   49:8,11,15,18,20     fleeing 24:17
                                                                        gathered 69:17
 excluded 13:10            49:25 50:8 61:25     floor 3:8
                                                                        general 13:2,18
   73:13                far 16:1 27:18          florida 67:17
                                                                          33:22 36:23,25
 exclusive 53:2            67:19                focused 42:13
                                                                        generally 9:12
 excuse 11:16           fast 58:21              foley 17:13
                                                                          47:15
 exhibit 5:9,12 57:7    father 52:18            following 81:5
                                                                        geographically
   57:13,15             fbi 10:2                follows 8:17
                                                                          67:25
 exit 42:2 59:22        feet 27:21 28:25        force 10:3,15,16
                                                                        geography 67:11
   70:25 71:2           felony 54:14,16,19        41:10 42:16 49:12
                                                                        getting 17:9 38:9
 exited 30:22 31:8         54:20                  74:25
                                                                          66:19
   32:3 39:2,6 47:22    female 62:14            foregoing 78:3,4
                                                                        give 11:14 12:24
   51:17 52:11 54:17    fidgeting 19:2            79:4
                                                                          52:4 63:5 64:12
   66:21 71:25          fifth 20:4              forensics 22:6
                                                                        given 26:22 33:3
 exiting 31:5,15        file 13:25 14:4,12        26:23
                                                                          49:18 71:9 81:8
   39:20 40:1              14:14,20 15:17       form 20:8 44:10
                                                                        gives 50:24
 expecting 6:15            16:2 19:20,22 21:1     81:7,9
                                                                        giving 33:5 50:15
   20:20                   80:12                former 52:18
                                                                          63:9
 experienced 11:12      filed 80:15             forward 80:12
                                                                        glad 11:14
   28:6                 fill 80:7,8             found 23:25 24:3
                                                                        glenn 17:13
 expert 73:11,13        finally 49:5            four 16:18 22:7
                                                                        go 11:24 14:1 17:5
 expires 82:23          financially 78:15         32:17 68:19,20
                                                                          18:24 30:18 33:20
 expletive 65:9,9          79:11                friday 68:15 73:1
                                                                          33:24 36:24 44:5
 extended 44:22         find 23:20 57:1         friendly 49:23
                                                                          49:17 54:11
   47:7                 finding 37:21           front 19:3 31:4
                                                                        goes 10:10
 extent 25:7,9          fingerprint 27:5          57:25 59:18 60:4
                                                                        going 11:17,19,24
 extremities 29:2       fire 18:18 31:20          62:1
                                                                          16:16,17 19:7
           f               33:1 38:1 40:3,5     fully 75:5
                                                                          26:10 34:1,17
                           41:14,17 51:2,7      fumbling 31:3,22
 facility 80:20                                                           36:24 38:11 43:23
                           59:14 60:23 65:22      54:5
 fact 24:8 28:7                                                           49:17 51:24 52:5
                           70:10
   48:25 53:11 54:20                                                      55:21 57:4,6 60:12
                                   Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[going - interviewed]                                                               Page 89

   63:13 64:20           hand 8:10 52:13         hit 28:25 29:1 75:3    imply 56:17
 good 6:2 9:5 40:15        59:7                  hogrefe 4:3            incident 11:9 12:6
   58:4 62:4 63:2 67:5   handle 40:15 47:13      hold 9:23 55:3 56:6      13:10 34:7 60:5
 gotten 29:10 38:14        49:14 53:5 70:6       holding 52:11,12       include 10:1
   47:7                  handling 50:3           hoover 80:22           including 16:25
 graduate 10:2           hands 37:10 52:15       hospital 18:7 23:23      25:15
 graduated 9:18            54:18 59:21,25          42:5,5               independent 1:5
   10:3                    65:5,9                hoss 1:13 3:14 6:12      3:2 6:8
 grand 21:12,20          handwritten 57:25       hostage 68:8 69:18     individual 1:10,13
   44:5,18 50:19           74:1                  hostages 72:24           3:13,15 6:10,12
 grass 29:12             happen 26:12            hour 51:25 67:5        individuals 53:17
 greetings 80:5            37:12 71:20           hours 72:25            inflicted 72:13
 ground 25:2,12          happened 18:11          huey 1:13 3:14 6:12    information 22:16
   29:5,17,19,23           35:10 37:15,16        hunady 1:10 3:12         30:25 34:12 40:22
   39:11,14 42:6 60:1      41:5 50:24 51:6         6:10 19:13 20:4,17     54:3 72:21
   63:1                    64:13 70:13             22:20 25:15,19       informed 38:9
 group 44:11             hard 49:15 65:13          26:8,14 27:14,19     initially 51:19
 guess 28:10 30:11       hartenstein 17:13         28:25 31:25 32:8     injected 41:24 42:7
   54:15 57:12 74:14     harvell 32:24             33:5 37:18,22 38:5   injuries 71:13
 gulf 17:3,11,12         head 12:21 25:24          39:20 41:14 42:14      72:13,16
 gun 27:15 28:7            31:19 32:6 37:5         44:24 46:4 51:18     ink 58:5,6
   31:6,9 45:11 54:9       51:4 56:25 61:18        53:22 56:2 63:4,8    inquiries 38:5
   56:3,22 59:23 61:4    headed 16:20              63:13,16 64:8,11     inquiry 38:8
   61:12,21 62:15,20     headquarters 69:3         64:16 65:4,15,25     institute 10:3,16
   63:20 72:5            hear 11:25 25:4,14        66:8 69:12,17        instruct 25:25
 guns 32:12 40:24          31:24 38:21 54:11       70:24 71:10 72:21    instructed 37:25
   41:6 71:21            heard 34:17 65:7          73:15,20             intended 7:6
 gunshot 22:23             73:16                 hunady’s 27:11,23      interaction 64:23
   54:11                 hearing 8:8               36:8 39:18           interest 13:9
 guys 14:7 61:24         helicopter 42:4         hydroplaned 75:6       interested 78:15
           h             help 18:25 45:22                   i             79:12
                           49:4 67:22 71:1,4,6                          internal 10:25 11:4
 h 5:7 56:24                                     ice 61:18
                         hereto 78:14 79:11                               20:23 21:4 28:1,22
 habit 58:20                                     idea 13:2 70:18
                         he’s 39:24 61:7                                  48:11
 hadn’t 47:23,24                                 identifiable 53:11
                         high 10:20                                     internet 10:9
   66:10 71:25 72:3,5                            identification
                         highway 2:5 6:21                               interstate 29:8,11
   75:1                                            57:16
                         hindered 60:22                                   29:12
 halcyon 3:19                                    identify 7:14 53:8
                         hired 9:21                                     interview 30:5
 half 11:8                                       ignored 65:18,22
                         hispanic 61:25                                 interviewed 30:12
 hammer 23:11                                    il 3:9
                         history 22:14,16                                 37:14
 hammers 23:7                                    immediately 24:14

                                    Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[investigate - look]                                                                 Page 90

 investigate 11:18       i’m 6:14 7:23 10:4        16:1,5,6,9 17:16     laying 25:1
    12:5 21:3 22:14        34:2 71:3,5             18:24 19:16,22       learn 53:5
 investigated 35:2,3     i’ve 51:6                 20:3 21:2,21 22:16   leave 44:24 75:7
 investigating 41:11               j               25:21 26:13,24       leaving 75:23
    42:10                                          27:11,14 28:3,5,8    left 16:13 47:5
                         j 3:5,17 7:21 80:1
 investigation 11:1                                28:10,11,11,12       legal 3:6
                         jacket 37:10 52:13
    13:8,11,13,23                                  33:22 34:11,19       lethal 41:10
                           52:15
    14:17,19 15:4,8,14                             35:25 36:15 37:3     letting 6:18
                         jason 17:11
    16:11 20:23 22:4                               37:13,14 38:4,7      let’s 14:14,25 30:18
                         javadi 2:7 6:3 78:2
    22:11 34:1 43:4,21                             40:9 42:8,8,17,19    liberty 73:13
                           78:18
    43:23 44:2,9,23                                43:17 44:10,19       licensed 10:4
                         jim 17:15,16
    49:25 50:9,14,16                               46:4,8,11,14,17      lieutenant 11:2
                         job 2:8 68:15
    62:7                                           48:14,18,20,22          58:12
                         john 32:24
 investigations                                    49:2,5,16 53:14      life 41:24
                         johnson 17:19
    68:12                                          54:16 55:19 65:8     line 67:17 81:11,14
                         join 6:15
 investigative 68:18                               67:10,22,23 68:8        81:17,20,23 82:1,4
                         jonathan 1:7 3:3
    69:1                                           68:11 71:3,18           82:7,10,13
                           6:9
 investigator 19:21                                72:20 73:15,18       lingo 55:22
                         jonathan’s 52:18
    68:17                                          75:18 76:2           lisa 17:19
                         jorge 61:24 62:13
 investigators 11:13                             knowledge 78:9         list 18:14 32:20,22
                           63:22
    11:20 12:5 16:17                               79:6                 listen 62:16
                         jud 6:7
    16:18,20 33:12                               known 26:25 67:13      little 9:16 16:15
                         judson 2:1 7:20
    35:11 44:25 47:4                               71:13                   17:24 18:1 55:4
                           8:12,14 80:2
 invoked 20:21                                              l           live 67:8
                         jury 21:12,20 44:5
 involved 10:4,14,24                                                    lived 34:15
                           44:18 50:19           l 56:24 57:18
    10:25 11:18 12:2                                                    local 11:19 44:10
                         justice 9:19            lake 3:8
    13:3,9,13 15:22                                                     located 68:23 69:5
                                   k             lambert 17:3
    34:22,23,24 44:17                                                   location 2:4
                                                 landmass 68:1
    44:20 50:21          kay 58:25                                      locations 69:1
                                                 lane 60:12
 isn’t 70:7 72:11        keep 19:7,8 36:24                              lock 66:20 74:19
                                                 lap 59:6
 isolated 46:12            47:5,6 49:21 50:9                            locked 45:20 59:11
                                                 large 29:14 40:5
 it’s 7:20 10:8,18,22    ketamine 41:20,24                                 66:17
                                                 largest 67:24
    10:22 11:6 16:12       42:7                                         locking 47:23
                                                 law 3:7 10:21 28:9
    18:17 19:9,9 21:24   kind 10:9 11:19,19                             long 10:23 22:4
                                                   28:19 44:5,21
    22:7 27:5 28:22        23:3,8 27:3,5 28:10                             44:22 47:5 55:6
                                                   47:11 59:17 64:5
    46:15 49:15 51:1       34:19 35:22 40:5                                67:2 73:15
                                                   70:10,21,22
    56:9,19 65:13          41:9 47:19 50:5                              longer 11:17 16:15
                                                 law.northwestern...
    67:19 70:20 75:20      56:17 64:12                                     49:23 53:13 55:4
                                                   3:10
    75:20                knew 16:16,17                                  look 19:23 26:18
                                                 laws 7:8
 i’d 12:24 54:22         know 10:8 12:4                                    27:22 33:10,13
                                                 lay 59:25
                           13:15 14:3,5,15                                 42:19,20

                                    Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[looked - oaths]                                                                  Page 91

 looked 33:11 51:6      matthew 1:10 3:12      mine 43:17             necessarily 38:7,13
   59:10 61:12           6:10                  minette 68:25 69:4       40:20 50:8
 looking 29:4 57:22     mcneill 3:17 5:4         69:5                 necessary 81:9
   58:7 63:3             6:16 7:18,18 8:22     minute 11:23 16:12     need 67:23 76:23
 lost 10:6               10:6,11 14:6 20:8       51:25 64:24,24       needed 18:15 43:21
 lot 12:5,21 23:8        20:14 42:22 52:1        65:1,2                 47:8 71:15
   25:1,2 28:13 36:11    55:2,6,9 57:8,10,12   minutes 19:23          negotiating 68:9
   36:14 46:16 47:11     57:18,20,24 58:4,6      35:10 64:18,20         71:11 73:19
   53:19,19 55:22        58:10,13,15,19,23       67:5,7 68:3 69:6,8   negotiations 48:6
 lower 29:1              70:14 73:22 75:11       69:12,13             negotiator 47:19
 lumped 20:1             75:24 76:17,21        mississippi 67:25        48:4,5
 lunch 55:3              80:1                  mistaken 74:13         negotiators 68:9,12
 lusk 32:23             mean 14:24 16:4,5      mobile 9:20 60:12        69:18
           m             22:6 23:7 25:7          67:11                neither 78:10 79:7
                         29:16 31:18 33:19     moment 51:20 66:1      never 39:18 49:16
 m 56:24 57:18
                         34:25 35:2 36:2       monday 68:14             61:16 69:22
 mack 1:13 3:14
                         45:19,19 46:24          72:25                new 12:23 52:19
   6:12 43:4 56:1
                         47:1 53:7 54:15       montgomery 3:20        night 43:7
 madden 52:22
                         66:3 75:24 76:6       months 9:21 22:7       nine 9:21 16:24,24
 mail 80:10,19
                        meaning 56:5             44:18                  72:25
 major 11:6,10 12:4
                        means 7:10 33:21       motions 60:2 61:8      normal 53:14 69:9
   12:11 13:16 14:8
                        meant 36:23 56:2       move 71:19,23            69:10
   21:3 35:4 43:15,25
                        media 51:15            moving 59:18           normally 67:6 68:2
   47:2 73:11
                        median 59:2            muddy 39:14,15         north 3:8
 majority 11:21
                        medical 22:14,15       muffled 25:10          northwestern 3:6
 making 10:20 60:2
                         49:4 64:2 71:15       multiple 62:12         notarized 80:10
   61:8 81:8,8
                        medication 34:19         65:16                notary 2:7 6:5 78:1
 male 62:14
                        medicine 34:10         murder 12:3              78:19 82:23
 manner 7:9
                        meet 16:16,17                    n            noted 61:24 81:4,5
 manpower 13:19
                        member 49:20                                  notes 13:25 64:15
 manually 80:8                                 n 3:1 5:1 6:1 7:21
                        members 49:8                                  noticed 19:1 59:4,7
 man’s 61:17                                   name 6:2 8:11
                        mental 34:6,9 46:5                            notify 34:16 43:22
 marked 57:15                                    57:17 61:17
                        mention 74:2,8                                noting 80:7
 marker 59:1                                   names 12:24 16:23
                        mentioned 44:8                                number 27:16
 marks 69:25                                     32:20
                         48:4                                           35:17
 marksman 28:11                                narrative 19:21
                        mess 33:11                                    numerous 10:1
 mass 28:16 29:1                               nathan 32:23
                        microphones 25:9                                37:1 59:20
 math 69:11                                    national 10:2
                        middleton 32:23                                         o
 matter 6:8 13:4                               naval 9:20
                        mile 58:25
   28:23 41:11 62:19                           near 42:18 58:25       o 6:1 7:21
                        mind 13:24 14:2
   66:14                                         60:4                 oaths 6:6
                         61:3 63:3 71:14

                                  Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[object - position]                                                                Page 92

 object 20:8               52:7 55:2,5 57:11    pages 81:9            personnel 13:12
 objection 7:1 8:8         57:14,20 58:9,10     palmer 17:18            40:9 45:21 46:15
   20:11                   58:22 60:8,22        pandemic 6:23           47:12 59:14 60:24
 observed 59:1             62:19,23 63:19       paperwork 15:16         64:2 71:15
 obviously 56:10           65:2 67:1,8 70:24      15:16               persons 44:24
   68:21                   71:9 74:23 75:9      paramedics 38:22        47:10
 occasions 65:4,16         76:11,13,16,22         40:9 41:23 42:7     ph 32:25
 occupants 63:21         once 13:14,23 22:5     part 15:7 19:9 32:2   phillips 58:12
 occurred 60:11            30:3,22 39:6,6         53:2                  73:23
   67:16                   41:17 42:5 51:6      participant 6:24      phone 18:23
 office 22:2 42:22         60:21 64:23 65:12    participating 13:11   photographer
   43:19,24 50:18          80:10                particular 13:14        35:13,16
   55:11 68:10 76:4      ones 56:13               44:15 71:13         photographs 35:17
 officer 6:3 9:20        open 45:22             particularly 58:21    physical 35:22
   10:3,14,25 11:18      operators 28:13        parties 6:24 7:2      picture 50:24
   11:22 12:2 20:17      opinion 11:15            44:20 78:11,14      pictures 16:8
   34:22 44:16 51:1        61:14                  79:8,11 80:13       place 70:9 73:7
   52:18 63:4 73:8       opposed 26:3 41:6      passed 60:19,21         76:14
   78:2                    51:22                passenger 39:2        plaintiff 1:8 3:2 4:2
 officers 25:15          option 44:1              59:22                 7:17
   28:16 41:1 45:7       orange 17:18,19        patrol 9:14,24        please 7:14 8:10
   48:20 63:7 64:5       order 27:6 76:14         68:18                 32:21 80:10,18
 offices 80:3,10           76:15                paused 51:20            81:9,9
 oh 22:5 36:18,24        ordering 80:13         pdf 80:7              point 11:3 13:14
   39:13 53:8 75:24      organization 10:18     pedal 59:5              28:7 39:5 40:21
 okay 6:18,19 7:22       original 80:13,15      pensacola 60:13         41:23 44:19 49:22
   8:1,7,23 9:16 10:11   orleans 52:19          people 16:21 45:5,7     50:5 60:5 73:6
   11:5,11 12:14,22      outcome 78:15            46:10,13,16 48:18   pointe 3:19
   13:20 14:16,22          79:12                  56:10,12 70:21      pointed 38:19
   15:24 16:10,21        outside 6:25             73:7,18 74:12,19      45:11 54:17 71:18
   17:21 18:10 19:6,9    oversee 15:13          percent 34:2 54:2       71:22
   19:20 20:19 21:6      overseeing 35:16       perfect 10:21         pointing 62:20
   22:8 23:13 24:1,24              p            perfectly 39:16         71:16
   26:6,24 27:14 30:1                           period 47:7           police 9:8,10,13,20
                         p 3:1,1 6:1
   30:5,23 31:5 33:1                            permitted 7:6           12:8 17:3,11,12,13
                         p.m. 52:8 76:24
   33:15,24 34:5,19                             person 23:21,22,24      17:14,15,18,19
                           77:1
   35:1,4,8,13,22 36:4                            26:21 35:15 38:2      52:18,19
                         page 5:2,8 58:17
   36:13,22 37:7                                  40:18 53:12,14      popped 61:17
                           80:18 81:11,14,17
   38:15 40:24 43:25                              61:13 70:9          portion 31:24
                           81:20,23 82:1,4,7
   44:8 45:17 47:22                             personally 22:13      position 11:8 33:6
                           82:10,13
   48:4,24 50:23 52:2                             24:22 31:12           41:17 51:7 60:17

                                   Veritext Legal Solutions
 877-373-3660                                                                 800.808.4958
[position - report]                                                               Page 93

   63:1,5 70:22          procedural 7:7                       r      receives 48:15
 positioned 60:3         procedure 49:10        r 3:1 6:1            recommendation
 positions 38:11           49:13,16 81:6        radio 55:10,14 56:6    21:18,21,23
 possession 23:1         proceed 8:19           rainstorm 29:14      recommendations
   40:25 46:23 47:3      proceeding 2:4 6:4       75:6                 21:19
 possible 40:19            7:5 77:2 79:4        raise 8:10           record 6:4,6 7:2,14
   69:16 70:8            proceedings 78:3,4     randall 3:17 80:1      8:11 52:5,6,8 55:19
 possibly 31:20 32:4       78:6,8 79:6          randy 7:18 8:20        76:24 78:9 79:5
   34:10 54:3            process 22:9             20:11,13 51:24     recorded 7:9 78:6
 potential 72:12,15      produced 7:4 14:4        54:25 57:6 75:18   recording 7:4
 practice 13:18            14:7                 rank 9:24              75:19 78:8 79:4
   28:13                 production 80:20       ranks 9:23 10:1      records 55:14
 preliminary 38:5        professional 9:17      reach 74:20          recover 15:24
 prepared 74:2 79:3      prompt 55:25           reaction 40:13         23:11
 presence 7:1            protocol 43:15         reactions 10:20      recovered 23:9
 present 4:1 21:20       provide 14:8 21:1      read 57:5 58:19,21 red 75:8
   25:15 44:18             49:10,25 59:3          60:6,17 61:2 62:11 reddy 61:18 62:1
 presentation 50:19      provided 16:9            73:22 75:13,16       63:24
 presented 21:11           47:10 72:21            80:6 81:2          reduced 78:6
   50:18                 public 2:7 6:24        readandsign 80:18 refer 13:24 14:2
 pressing 59:5             78:1,19 82:23        reading 57:4 58:17 reference 32:3
 pretty 23:15 27:13      pull 27:16             ready 71:20          reflect 55:14
   30:20 38:8 39:7       pursuant 81:6          real 74:4,6          refresh 55:21
   43:12 46:12 54:23     put 14:14,16,25        really 21:25 23:23   refused 59:16
   71:2,21                 15:3,16 21:25 26:1     29:3 41:12 42:9    regarding 56:21
 prevent 66:19             59:25 70:21,22         46:13 48:12,12     related 14:13 15:16
   70:18,20                74:14                  49:15 62:4 63:1      78:11 79:7
 prewritten 58:2                   q              66:14 75:20 76:4   relative 78:13
 print 80:8                                     rear 59:18             79:10
                         qualified 78:7
 prior 24:14 26:8                               reason 15:20 44:13 remember 14:22
                         question 20:20
   30:4 31:5,15 32:7                              47:6 50:20 55:16     19:22 26:7,11,17
                           21:14 22:19 23:22
   34:7 35:12 44:16                               65:3 71:10 81:13     31:19 32:2,14
                           30:11,17 45:4
   59:17 66:7 71:24                               81:16,19,22 82:3,6   37:11,12,21 48:24
                           68:22
   78:5                                           82:9,12,15           52:16,21 53:4
                         questions 50:10
 pritzker 3:7                                   reasons 81:8           61:17 63:15 65:1
                           55:3 56:21 62:23
 probably 16:12                                 recall 39:5 51:5       65:10,11,13
                           66:12 67:1 70:5
   18:1 35:3 39:7 67:7                            52:17 55:10,13     remote 2:4
                         quick 74:4,6
   71:20                                          62:24              remotely 6:25 7:14
                         quickly 12:6 39:7
 problem 42:25 76:3                             receive 48:19        render 71:15
                           40:19 54:23
 problems 34:7,9                                received 40:22       report 14:16,18
                         quote 58:18
                                                  55:11                21:22,24 31:13,17

                                   Veritext Legal Solutions
 877-373-3660                                                                 800.808.4958
[report - shooting]                                                                  Page 94

   38:15,18 41:8,9         21:15 23:13,17                 s             secure 46:9
 reported 2:7 23:25        25:2,4,5,11,14,23    s 3:1,10 5:7 6:1        secured 49:3
   31:22 48:1 62:18        26:2,8,16,18 27:9      7:21                  see 20:1 32:22
 reporter 6:2,18           27:22 28:15,21,24    safe 46:10                33:15,19,21,21
   7:22,24 8:2,6,18        29:9,16 30:14 31:2   safety 6:24 27:5          39:8,19,19 40:1
   17:8 42:25 52:4,7       31:13 32:20 35:17      40:15 63:7              41:5 57:4 61:10,11
   76:13,16,19,22          36:7,10,16 37:3,22   salvata 79:2,15           74:8
 reports 74:17             38:4 39:2,25 41:22   sam 7:16 67:10,22       seeing 20:16
 requested 27:10           42:17 43:6,10 44:6   samuel 3:5              seen 27:4 30:16,19
   78:21 80:6              45:6,23 46:20 47:9   satellite 68:25           35:18 61:6
 research 10:19            47:15 50:15,21       saturday 68:5           self 72:13
 reserved 76:25            51:9 53:4,22 55:23   save 41:24              send 80:13
 residence 16:13           56:20 57:24 58:4     saw 31:9,21 32:8        sense 56:17
   67:4 68:3               58:13,16 60:20       saying 26:3 37:11       sergeant 56:2
 resigned 11:7             61:2 62:1 64:21        42:9 61:7 65:11       set 23:17 52:3
 resolved 56:7             67:16 68:5 69:11       75:14                 seven 16:24 32:17
 respect 41:6 47:10        71:16 72:15,17,24    says 71:5               shady 80:21
 respond 38:3 42:2         73:25 74:16 75:4,8   scene 13:15,17,20       she'll 75:16
 responded 18:19           75:15 76:6,12,20       15:5,13,19 16:17      shears 23:17
 responsibility            76:22                  16:20 17:17,22        sheriff 1:14 3:15
   41:12 42:10 80:6      rights 20:4              18:21 19:19 24:17       6:13 11:15 12:8,20
 responsible 15:15       rivers 17:15,16          26:22 33:12,12          13:6 43:4 49:19
   26:21 29:4 35:15      road 46:18 75:7          35:5,11,14,15,16        50:3,5 56:1
 rest 20:1 63:6          rob 17:18                35:25 37:6,19,23      sheriff’s 1:12 3:14
 restraint 66:10         robertsdale 17:14        38:6 41:10 43:8         6:11 12:17 13:22
 retrieve 36:20          role 11:5 13:22          45:5 46:9 47:3          15:21 18:12 19:4
 return 21:12              21:25                  50:25 56:12 60:4        20:22 28:18 32:18
 returned 80:12,15       roll 12:21               62:4,24 63:3,6,9,15     34:3,14 36:19
 review 24:22 31:11      rolled 59:11 66:17       63:19 64:16 69:6        38:22 41:1 45:6
   74:4,6 76:8,9 78:21     66:20                  69:18 73:8,16           46:8 48:6,14,18
   80:7                  room 52:3              school 3:7                68:10,23,24
 reviewed 70:12          rose 9:23,25           science 10:3,15,16      she’s 6:16
 rex 17:14 35:9          rounds 36:15           scientific 10:19        shift 68:20
 ride 42:4               rule 81:6,7            scissors 23:7,13,15     shifts 68:20
 rifle 26:15             rules 7:8              seal 80:12              shock 75:1
 right 8:10 9:3,5,9      run 51:23              search 23:24            shoot 26:10 28:16
   9:12 10:13 12:25      running 51:22 60:1     seat 19:3 31:4          shooting 10:4,25
   13:12 14:10,22        runs 60:9                33:16,18 74:20          12:3 14:25 15:22
   15:10,20 16:10,23     rush 75:21 76:7        second 35:6 52:4          41:5 44:17 48:25
   18:3,6,13,16 20:3                            seconds 64:19,25          51:12 60:2 64:12
   20:11,13,21 21:6                               66:1,4
                                   Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[shootings - surprised]                                                                Page 95

 shootings 10:14,21       situation 47:16,20      standard 40:5           stuck 18:20 46:19
   10:22 11:18 34:22        49:12,14 50:6         standing 29:24            46:20 74:25
 shore 3:8 67:14            53:15 54:13,19          30:3 39:4 61:11       student 4:3,4
 shores 17:3,11,12          56:6,9 63:19 70:6     start 7:15 53:21        students 6:17
 short 13:19                70:17 71:9 72:10      started 49:3            stuff 23:8,8 27:5
 shorter 69:13            situations 10:21        state 8:10 10:5           33:20
 shorthanded 44:14          53:6,9,11 70:7 73:3     11:17 22:17 44:4,9    style 26:15
 shot 22:20 34:25         six 12:19 16:24           44:14,18 45:14,16     subconsciously
   60:3 62:24 63:2,17       32:16,17 37:15          46:6 53:12 78:20        61:10
   72:3                   size 40:5               stated 31:25 59:3       subject 18:22 56:3
 shots 64:18              skills 78:10 79:6         59:10,12,21 61:20       60:1
 show 55:15 58:17         slash 69:25             statement 5:9           subpoenas 22:17
   59:21 64:12 65:5,9     slowly 58:20              19:16,18,20,25        subscribed 82:19
 shown 62:1 66:10         small 23:15 39:9          20:17 26:11 45:14     substance 81:7
 shrunk 66:6              smart 26:25 27:1,8        56:22 57:3,8 58:1,3   substantial 69:13
 shut 16:14                 27:12                   60:18 61:3,6 74:1,3   suicide 48:16 52:24
 side 39:2 47:21          soggy 29:6,23             75:14 81:8              70:3,5,7,8,9,17,18
   59:22 60:16 65:8       somebody 13:7           statements 13:16          70:19,20,21
   67:19 72:7,10            18:19 19:18 47:20       13:21 20:2            summary 5:9 14:16
 sign 75:14,16 80:6         70:11 71:11           states 1:1 81:7           14:18 21:22,24
 signature 76:11,25       someone’s 47:16         station 9:20              57:3,21,25 58:7
   78:17 79:14 80:2       somewhat 27:7           stayed 41:18              73:22
   80:16 82:18            sorry 6:14 11:23        stealman 73:8           supervise 9:14
 signed 80:10,12,15         18:23 20:9 27:10      stenographic 7:10       supervised 22:8
 silver 59:1                45:2 55:3             stephanie 32:24         supervising 15:18
 single 18:19 38:2        sound 51:13             stepped 39:6,10         supervisor 11:3
 sir 14:21 19:15          sounds 51:14 64:21      steps 16:11 46:8,11       15:5
   21:2 22:10,22,24       south 9:18                53:18 74:20           supposed 47:13,16
   23:2,22 24:4,7,10      southern 1:2,3          steve 12:16 18:12         76:4
   24:13,21 25:6,13         29:14                 stipulation 7:11        supposedly 31:25
   25:17 27:2 28:1        speak 19:6,13           stipulations 8:21         34:20
   30:7 31:7,10,18          59:15                 stolen 24:6             sure 7:25 10:10
   33:2 34:21 35:19       speaking 8:3            stop 18:23 54:14,16       12:20,24 16:4 17:2
   36:3,18 37:20          spellings 76:23           56:10                   18:17 25:24 27:13
   38:17 39:3 40:7        spent 36:14             stopped 46:14,17          28:17 30:17 32:5
   41:3 42:23 44:12       spoke 72:20               59:3 60:21              34:2 36:5 46:9 51:3
   46:22 47:14 50:17      spoken 37:9,18          straight 63:13            52:1 55:5 58:16
   54:10,12,21,24         spot 36:17              straighten 42:24          65:15 68:11,16
   55:18 56:16 61:15      stance 61:7             stress 10:20              70:8 71:2,21
   64:14 68:4 69:15       stand 76:22             strictly 41:11          surprised 48:21
   72:2,4,6 74:15

                                     Veritext Legal Solutions
 877-373-3660                                                                     800.808.4958
[suspicious - true]                                                                 Page 96

 suspicious 30:24        8:5,20,23 9:2 10:12      41:17 44:8,19 50:1    tomorrow 75:23
 suv 59:1                14:10,11 20:10,12        50:1,9 51:19 54:1,2   top 12:20 25:24
 swat 28:3,5,12,13       20:18 51:24 52:2,9       54:5,25 55:2 57:22      28:7 31:19 32:6
 swear 6:25 8:8          54:25 57:6,9,11,14       60:19,25 61:5,7,16      37:5 51:3 56:25
 sworn 7:2 8:15          57:17,19,22 58:2,5       65:8 70:20 71:12      totally 22:5
   78:5 82:19            58:9,11,14 70:16         71:14,20 72:22        touch 34:16 49:21
 system 36:20            75:9,12 76:1,6,11        75:19 76:7              50:10
            t            76:15,18,20           thinking 53:14           touched 42:1
                       tense 56:9                 61:20                 towed 46:21
 t 5:7
                       term 25:20 26:25        thought 36:23            towel 59:8
 take 6:4,5 15:9
                         66:16 72:8               74:12                 traffic 46:14 55:10
   19:19,23 26:18
                       terms 27:25 28:15       threatened 38:19           55:15 56:6 67:6
   40:25 45:3 46:23
                       testified 8:17             44:25 45:8            trained 28:16
   51:25 53:18 55:6
                       testifying 78:5         three 16:18 22:7           68:16
   63:6,17 67:2 68:2
                       testimony 56:1             32:17                 training 10:14
   74:20 75:22
                         66:12 81:2,7          throw 72:12                28:15 47:9,11
 taken 6:8 18:7
                       thank 8:7,18            thursday 2:2               48:15,19,20 52:25
   36:18 47:23,24
                       that’s 8:1 14:20        tidbit 67:23               53:1,2,4 70:6
   56:23 58:8 67:7
                         20:11 27:8 28:1       till 46:2 76:4           trainings 10:1
   72:25 75:15 78:3
                         29:3 40:3 47:10       tim 52:22                trains 28:18
   78:12 79:9
                         48:11 49:16 53:1      time 2:3 6:14,20         transcribed 62:8
 takes 73:5,7
                         54:18 55:5 56:4,19       7:13 11:3,8,22        transcriber 79:1
 talked 43:8,17
                         57:3 58:13 60:20         12:19 13:8 14:24      transcript 7:4
   49:20
                         61:9 62:3,17 63:9        17:21 19:14,17          75:14 78:21 79:3,5
 talking 27:8 39:23
                         66:16 70:14              20:3 22:20 23:24        80:7,13,15 81:2
   53:19 58:20
                       thereto 24:14              24:8,11,14 28:13      transcription 62:11
 tape 31:24 32:2
                       there’s 19:21 21:23        29:10 30:21 39:10     transcriptionist
   71:5
                         21:23 22:19 46:12        40:13,21 47:4,7,20      78:7
 tapes 31:11,14
                         49:13 51:14,15,15        50:4,17 53:19         transferred 68:17
 taser 41:8 53:22
                         66:12 68:20 72:15        56:13 63:5 66:6,24    translated 62:8,8
 tasers 41:2
                         75:21                    68:10 69:19 71:24       62:16
 tasks 18:14
                       thing 28:1,22 33:25        72:7,10,14 73:5,7     translation 62:12
 team 28:3,5,12 48:6
                         48:11 57:23 70:12        73:16 76:14 80:15     tried 22:15 49:21
   48:9 54:6 68:9
                       things 40:16            timeline 64:13           trigger 27:16
   71:11 73:19
                       think 11:6 16:7,8       times 27:16 47:18        truck 40:3,6 41:15
 technology 19:10
                         16:22 17:24 19:18        59:20,25 62:12          41:17 51:2,7 61:18
 tell 8:16 9:5,16
                         21:2 22:15 30:20      timing 76:2                61:18 62:1 63:24
   18:16 25:15 26:9
                         30:24 32:3,16 33:5    today 8:4                  65:22
   32:16 38:21 45:3
                         35:18,21 37:14,24     told 33:25 34:13         trucks 60:23
   74:19
                         37:25 38:8,10,11         37:9,23 46:4,7        true 21:12,16 78:9
 tenenbaum 3:5,10
                         38:13 40:17,20,21        54:22 59:24 71:5        79:5
   5:3,5 7:15,16,16
                                  Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[truth - weapon]                                                                   Page 97

 truth 8:16,16,17       united 1:1             victim 44:20 49:12     violations 21:5
 try 25:25 34:15        university 3:6 9:18    victor 1:7 3:3 6:9     virtually 7:4
   50:11 53:15 56:25    updates 49:11,18         13:3 21:10 22:21     vivid 60:5
   58:19,22               49:25 50:15            22:23,25 24:5,8,11   voluntary 58:2
 trying 19:8 21:6       updating 50:8            24:15,17 25:16       volunteer 18:18
   30:21 40:22 41:23    urgency 56:18            26:3,9 27:19 30:9    vonbergen 32:24
   42:12,24 50:9        use 24:8 53:25           31:25 33:4 37:9      vs 6:10
   65:12 70:9 73:6,6      55:22 56:4 66:16       38:15,18 39:1,19               w
 turn 19:8 22:1 44:1      66:18 70:10 72:8       40:1 41:20 42:1
                                                                      waited 71:10,12
   44:7                   81:9                   44:25 45:7,11,13
                                                                      waive 75:15
 turned 43:23           uses 7:6 55:24,25        47:22 48:25 51:6
                                                                      waived 76:12
 turning 39:24          usual 8:20               51:17 52:10 54:17
                                                                      walk 30:1 51:22,23
 two 10:22 15:6                   v              56:22 61:4,8,11,21
                                                                      walking 40:10
   32:17 64:25 65:12                             62:15,20 63:12,20
                        v 1:9                                           51:18
 type 26:13 54:19                                64:23 65:18,22
                        vacation 75:22                                want 12:23 17:1,6
   68:9 75:16                                    66:6,7,13 69:24
                        vaguely 32:2                                    24:2 26:12 30:16
 typewriting 78:7                                70:25 71:13,19,22
                        vantage 60:5                                    33:11,24,24 38:23
 typical 23:4 28:18                              71:24 72:16 74:9
                        vehicle 18:19 23:9                              49:22 56:10,12
 typically 23:10                                 74:16
                          23:20 24:6 30:22                              58:16,18 72:9 74:4
   28:12 47:19                                 victor’s 18:6 22:11
                          31:8,15 33:7,8,13                             75:22 76:13
           u                                     23:21 29:1 34:5
                          33:23 36:12 38:2,3                          wanted 13:1 24:19
                                                 46:5 61:1
 u 7:21 56:24,24          39:6,9,10,20 40:2                             26:2 36:5 40:14,19
                                               video 10:7 16:6
   57:18                  42:2 45:18 46:17                              41:5
                                                 19:7 36:15 37:13
 unconscious 59:5         46:23 47:3,4,7,23                           warrants 24:11
                                                 51:1 61:20,23,24
   72:17                  49:3,3 51:18 52:11                          wasn’t 23:17 24:2
                                                 62:8,13,13,25
 unconsciously            54:4,17 59:6,16,18                            30:4 35:6 39:16
                                                 63:21,22 64:16
   61:10                  59:20,22 61:1,25                              41:12 42:10 52:12
                                                 65:21
 undersigned 81:2         64:24 66:13,15                                61:13 62:25 66:23
                                               videoconference
 understand 7:3           70:25 71:3,25                               watch 10:9
                                                 2:1 3:5,17 4:2,3,4
   30:11 50:20            74:21 75:5                                  water 29:24,24
                                               videos 16:7,8 36:16
 understanding          vehicles 40:11                                  30:3 39:4
                                                 40:10 43:20 50:23
   42:1                 verbal 63:5                                   way 14:3,14 15:1,6
                                                 51:5,11 61:6 62:2
 unfair 45:15           verbiage 25:25                                  16:14,19 39:24
                                                 65:13
 unfortunately            32:5                                          40:15 53:15 54:7
                                               videotaped 35:21
   53:10,16 70:21       veritext 6:3 80:10                              61:5,11 69:16,24
                                               videotapes 24:22
 unintended 44:4          80:20                                         74:14
                                                 35:20
 unit 11:6,10,11        veritext.com 80:18                            wayne 5:10 56:23
                                               view 60:23 62:4
   12:4,10,11,15        version 62:17                                 weapon 22:25 23:3
                                                 63:17
   13:17 14:8 21:3      versus 69:12                                    23:5,6,10 24:9
                                               viewable 51:15
   35:5 43:16,25 47:2   viable 12:11                                    25:16,20,21 26:9
   69:1 73:11                                                           26:13,17,19,24
                                  Veritext Legal Solutions
 877-373-3660                                                                 800.808.4958
[weapon - zoom]                                                Page 98

 27:1,7,11,12,20,25   wondering 20:6
 30:9,19,19 31:14     won’t 64:21
 32:1,4,7,9 33:1      woodruff 17:11
 38:16,19 40:21       work 9:19 68:13
 49:1,6 54:3 56:3     worked 13:2 15:6
 61:10 70:10,10       working 68:21
 74:2,7,8,12          works 28:9 35:9
weapons 26:22           69:1
 27:8 28:14 35:24     wounds 22:23
 36:1,5,6 40:8,25     wrap 37:9
 41:6                 wrapped 52:13,15
webb 3:18               59:7
webbeley.com 3:21     wreck 72:13
week 10:22,23         write 49:15
weekend 68:13         writing 17:6
weekends 73:3         written 7:11 49:13
wendy 58:24           wschaller 3:21
went 9:19 23:23                 x
 43:16,16 49:2
                      x 5:1,7 78:21
 55:11 65:21
weren’t 36:6 50:15              y
west 2:5 6:21 60:9    y 7:21
wet 29:6,17,20,21     yeah 17:8 26:1
 39:12 75:7             33:17 37:1 41:8
we’ve 35:18 51:24       49:19 57:9 60:7
whatnot 43:20           68:2 75:3 76:3,15
what’s 16:9 26:24       76:17
who’s 32:22           year 11:8
wife 58:24 74:1       years 9:22 44:16
window 59:11          yelled 59:9
windows 33:21         yelling 59:12
 66:17,20             yesterday 42:25
wise 68:1             you’d 76:7
witness 6:25 7:2,3    you’ve 52:25 72:8
 7:23 8:9,15 10:8               z
 13:16 19:24 20:9     zachary 32:23
 20:16 30:8 55:5      zoom 6:4
 76:3,9 78:4 80:18
witnesses 30:6,12
 45:6 72:19


                                Veritext Legal Solutions
877-373-3660                                               800.808.4958
          Alabama Rules of Civil Procedure

         Part V. Depositions and Discovery

                      Rule 30



(e) Submission to witness; changes; signing. When

the testimony is fully transcribed the deposition

shall be submitted to the witness for examination

and shall be read to or by the witness, unless such

examination and reading are waived by the witness

and by the parties. Any changes in form or

substance which the witness desires to make shall

be entered upon the deposition by the officer with

a statement of the reasons given by the witness for

making them. The deposition shall then be signed by

the witness, unless the parties by stipulation

waive the signing or the witness is ill or cannot

be found or refuses to sign. If the deposition is

not signed by the witness within thirty (30) days

of its submission to the witness, the officer shall

sign it and state on the record the fact of the

waiver or of the illness or absence of the witness

or the fact of the refusal to sign together with

the reason, if any, given therefor; the deposition

may then be used as fully as though signed unless

on a motion to suppress under Rule 32(d)(4) the
court holds that the reasons given for the refusal

to sign require rejection of the deposition in

whole or in part.



(F) Certification and filing by officer; exhibits;

copies; notice of filing.

(1) The officer shall certify on the deposition

that the witness was duly sworn by the officer and

that the deposition is a true record of the

testimony given by the witness. Unless otherwise

ordered by the court, the officer shall then

securely seal the deposition in an envelope

indorsed with the title of the action and marked

“Deposition of [here insert name of witness]” and

shall promptly file it with the court in which the

action is pending or send it by registered or

certified mail to the clerk thereof for filing.




DISCLAIMER:   THE FOREGOING CIVIL PROCEDURE RULES

ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019.   PLEASE REFER TO THE APPLICABLE STATE RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
